Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 13 June 2002.
We now move to the order of business.
Thursday:
I have received a request from the PPE-DE Group and the PSE Group to replace Item 4 under Topical and Urgent Debate "Democracy in Afghanistan" with a new item: "The crisis in Argentina".
I would like to make a proposal: since we currently only have four items on the agenda for the topical and urgent debate and since the Rules of Procedure and common practice allow us to have five, I would suggest that we add the item on Argentina rather than replace it with another item.
Mr President, my group, the Group of the Party of European Socialists, would like to discuss Afghanistan and Cuba in September, provided that both points are well prepared in the Committee on Foreign Affairs, Human Rights, Security and Defence Policy. We have a feeling that neither of these topics should be dealt with by singling out one item, but rather that this should be done thoroughly. Both topics can then be put on the agenda in September. This applies to both Cuba and Afghanistan. We therefore support the idea of replacing Afghanistan by Argentina.
It is proposed as a replacement, as before.
Mr President, I would just like to say that our group fully supports Mr Wurtz's proposal and wishes to add Argentina to the topical and urgent debate. We must, of course, discuss Argentina since it is an urgent subject and urgent subjects do not always take the form of a speech. Events have occurred that I, for example, do not see in the same way as Mr Wurtz. Events have taken place, complaints have been made about what has happened in Afghanistan, and it is Parliament's role to discuss these and to try to clarify the situation. I therefore feel that it is absolutely necessary to open up the debate on both Argentina and Afghanistan as soon as possible, instead of postponing this subject until September.
If, at the end of the debate, we need to put a question to the Commission or the Council, all well and good: we will continue the debate in September or October with a question to the Council and the Commission.
I do not want to open up a debate on this, as that would be against the Rules. Mr van den Berg upholds the proposal of the Socialist Group. I therefore put to the vote that Item 4 "Democracy in Afghanistan" should be replaced by a new item, "The crisis in Argentina".
Mr President, on a point of order, we should be celebrating the International Criminal Court, which today comes into formal existence. Unfortunately, in the United Nations yesterday, the United States vetoed the United Nations mandate for Sfor in Bosnia, in which many EU countries are participating.
I should like to express my strongest possible objection to the operation of that veto in the Security Council, because it effectively vetoes, not only the mandate by the United Nations in relation to Sfor, but also the foreign policy of Ireland and other countries which operate in Sfor based on the UN mandate. Ireland may therefore have to withdraw from Sfor because a UN mandate will not now exist if this veto persists.
I would ask you to convey my objections at least, if not the objections of many others in this Parliament, to this operation by the United States. It is unbelievable that the United States is seeking to act outside international norms of law. It is unbelievable that it wants its personnel to be free from prosecution if they are involved in human rights breaches. It is not acceptable to this House and it should not be acceptable to the European Union.
We also have the possibility, Mr De Rossa, to discuss this on the agenda on Wednesday morning, following declarations by the Council and the Commission, but it is already clear, from the reaction in the House, what the overwhelming view is on this matter.
Mr President, on a point of order, in the early hours of last Thursday morning, a bus carrying 43 school children from Largs Academy in Ayrshire, Scotland, was involved in a tragic accident near the French village of Bierre-les-Semur, near Dijon in Burgundy. Sadly, a 15-year-old girl, Katherine Fish, was killed. One of the teachers accompanying the party lost an arm. Several pupils were seriously injured and are still undergoing treatment in hospital in Semur-en-Auxios and Dijon. Those who were less seriously injured have now been flown home to Scotland on a specially chartered plane.
I am sure that the other MEPs from Scotland would wish to join me in expressing our deep shock at this tragic accident and our great debt of gratitude to the Mayor of Bierre-les-Semur, Michel Neugnot, and to the emergency services, medical staff and residents of that area. They acted with enormous concern, sympathy and humanity in caring for these pupils and teachers in the aftermath of the accident and in supporting the many parents from Scotland who rushed to be with their children. The people of Scotland were deeply touched by the kindness and decency of these good people, many of whom volunteered to provide help and comfort to the crash victims.
I hope this House will join with me in thanking sincerely all those who opened their hearts to the courageous pupils who were involved in that accident. We wish those who were injured a speedy recovery and send our deepest sympathy to the parents and relatives of Katherine Fish.
Mr President, as I have already requested of you in writing, the Council must, as a matter of urgency, provide a full explanation of the serious events that involved hundreds of Portuguese citizens, including delegations of Portuguese political parties and members of parliament, who were trying to go to the demonstration due to take place on 22 June, in Seville, during the European Council and who were prevented from crossing the border between Portugal and Spain, with some of them even being subjected to violence by the Spanish police and having photographic and audiovisual equipment confiscated.
Since such occurrences constitute a flagrant breach of fundamental rights, freedoms and guarantees, not least the right to demonstrate and the right of assembly, it must be clarified who was responsible for these actions and what were the reasons for them so that such practices are not repeated in future. We must also clarify whether freedom of movement ,the right to demonstrate and the right of assembly are now going to be undermined whenever European summits are held. If this were the case, it would constitute a serious threat to democracy and an unacceptable restriction on the right to protest and to express one's indignation. The Portuguese parliament has already stated its position on this matter, because members of the national parliament were affected by this situation. I therefore ask you, Mr President, to obtain a full explanation from the Council about these serious events at the end of the Spanish Presidency.
Mr President, I rise in order to express my agreement with the comments by Mrs Figueiredo and to endorse her request to the Council and the Commission for explanations about the serious incidents that took place on the border between Portugal and Spain. We must condemn these incidents and draw the necessary conclusions from them. They have upset many people in Portugal and have caused a political storm, and this House cannot remain indifferent to what has occurred in a Member State of the European Union. The right to demonstrate and the freedom of movement are constituent rights of European citizenship and cannot be breached without powerful reasons for doing so and without this House stating its position and protesting.
Mr President, naturally I agree with the principles expressed here by my fellow MEPs, but I would like to point out - and they probably know this - that your compatriot, Commissioner Vitorino, has already stated publicly, via a note, that there has been no infringement of the Schengen principle in these incidents, and furthermore the Minister for Foreign Affairs has already apologised to the people affected.
Mr President, ladies and gentlemen, last week, you all received a communication from the Quaestors saying that, as a result of a judicial statement by the French court, drivers' services will be very limited in Strasbourg this week, and we can only use our own drivers, and not the hired taxis that we always use.
When we began our current term of office in 1999, the French government said that it wanted to do everything in its power to make our lives more comfortable here in Strasbourg. Well, first of all, a great many flights from the capitals to Strasbourg have been scrapped. Secondly, it is no longer possible to transport hot water in this Parliament and we are now also being faced with a car shortage. What more could the French government do to make our lives here unbearable?
I would therefore suggest that only those Members who vote against Strasbourg should still be allowed to use Parliamentary cars.
To try to reassure you, Mrs Plooij-van Gorsel, Parliament has arranged for an improvised service until the necessary changes take place in French regulations. For very fit Members like yourself, we have doubled the pool of bicycles available to Members in the course of the week.
Mr President, with regard to the comments on the International Criminal Court, I am pleased to see that my fellow Members are taking such a lively interest in this subject.
That said, I do not think we should use this opportunity to indulge in anti-American rhetoric. The statute of the International Criminal Court is based on the principle of complementarity, which does not therefore apply to American troops. Nevertheless, this is a fundamental problem, and I think that Parliament must revisit this problem, because we must convince the United States. Without the United States, the Court would not be a genuinely international Court.
Mr President, on a point of order, I should like to speak briefly about the American position on the International Criminal Court. We should be grateful to our American allies for the enormous contribution they have made to peace-keeping operations in Europe. We should recognise, as America recognises, that one of the primary functions of the nation state is to protect the rights of its citizens in its own courts and we should respect the Americans' view that their ability to exercise that responsibility would be prejudiced if they allowed their soldiers or other American citizens to appear before that court.
Mr President, as you must know, a lot of exciting things are happening in Cuba right now. There is a major referendum project and calls for there to be a vote on introducing democracy. Fidel Castro's response to this has been to make socialism an inescapable part of the constitution, something which is a very serious matter.
The Group of the European Liberal, Democrat and Reform Party has arranged a meeting for Thursday in this building. We have invited four liberal friends from Cuba who are working entirely peacefully on issues of democratisation. The Cuban Government has, however, denied them permission to travel. They are therefore invited by the European Parliament but are not allowed to leave Cuba, something I find deeply disquieting. I hope that you can perhaps protest about their treatment to the Cuban authorities.
Mr President, every day brings fresh evidence of the barbaric behaviour on the part of the state of Israel. The latest operation to annihilate the Palestinians, by murdering civilians, segregating the people and flattening the headquarters of the Palestinian Authority in Hebron, in which fifteen people were killed, is paralleled by unacceptable intervention in a effort to overturn the Palestinian leadership. The objective of Israel and those who support it is clearly to wipe out the Palestinian Authority, or replace it with some sort of vehicle which kow-tows to international imperialism, and to re-occupy the whole of Palestine.
Once again we condemn the policy of genocide being pursued against the Palestinians by Israel and reiterate that the only reason behind the violence in the area is the Israeli occupation. We categorically condemn the attacks on the Palestinian Authority and defend the fundamental right of the Palestinian people to select their own leaders.
Finally, we condemn the attitude of the European Union which, by sitting squarely on the fence, is basically supporting Israel's barbaric behaviour.
Mr President, I would like to inform you that, with regard to the motion signed by 10% of the Members on the violation of the rule of law and democracy in Italy, which was submitted on 18 April 2002, the Secretary-General decided, after 42 days, to reject the motion on grounds of form. This resolution was submitted on 20 June 2002. As I have informed the group chairmen, as of 5 p.m. today I have started a hunger strike and, as of tomorrow, I will refuse liquids as well, to ensure that, in view of the seriousness of the accusation, the motion is included on the agenda of the forthcoming Conference of Presidents on 4 July. When a Member State is accused of violating the rule of law and democracy, some sort of political response is necessary. Smug, indifferent bureaucracy is unacceptable.
Mr President, on a point of order, I too would like to distance myself along with my colleague, Roger Helmer, from Mr De Rossa's comments regarding the International Criminal Court and the fact that today it became operational in The Hague. The Rome Statute is flawed, as it would allow political mischief against American troops and political leaders. It would make peace and reconciliation much more difficult, as no longer could guerrilla leaders or dictators be given any kind of guarantee or immunity from prosecution after a peace and reconciliation process.
It is interesting that only some 70 countries have signed the Rome Statute. Russia and China - and nobody has criticised Russia and China on the other side of the House - have also refused to sign the statute for good reasons. Surely, ad hoc tribunals such as those in former Yugoslavia or Rwanda are a much better solution.
The next item is the report (A5-0245/2002) by Klaus-Heiner Lehne on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of the immunity of Efstratios Korakas (2001/2230(IMM)).
. (DE) Mr President, ladies and gentlemen, I ask your understanding for my not making use of all the five minutes available to me. I do not think it is worth it in a case like this one, in which we are dealing with something relatively trifling. Let me tell you at the very outset that the Committee on Legal Affairs recommends, at my suggestion and by a very large majority, that immunity should not be waived in this case, in which the honourable Member concerned is accused by the Public Prosecution Service in Athens of having used his position as an MEP to exert influence on his female companion and induce her to make defamatory statements about her former husband. The Greek State Prosecution Service made explicit reference to the honourable Member's position as an MEP when it overruled the Athens Public Prosecution Service's rejection of the original application for criminal proceedings.
Let me refer to the report in saying that the assertion made by the plaintiff - that is, the ex-husband, who laid the original charges - appears to stand up, as the copy of the judgment submitted to us - the reference number of which eludes me - contains evidence that he did in any case, even bearing in mind his position as an MEP and the consequent status that position gave him, give at least moral support to the offence of defamation.
Under normal circumstances, we in the Committee treat a case of this sort on the assumption that we are dealing with a case of what is termed fumus persecutionis, which means that the possibility cannot be excluded that the prosecuting authority, in this case the Greek State Prosecution Service, is acting against one of our colleagues because he is an MEP. It was in this perspective that the great majority of the Legal Affairs Committee took the view that immunity should not be waived in this case.
I ask the House to come to a similar decision and vote tomorrow against waiving Mr Korakas' immunity. Thank you for your attention.
The debate is closed.
The vote will be taken tomorrow at 12.30 p.m.
The next item is the report (A5-0191/2002) by Gilles Savary, on behalf of the Committee on Regional Policy, Transport and Tourism, on the amended proposal for a directive of the European Parliament and of the Council on a transparent system of harmonised rules for restrictions on heavy goods vehicles involved in international transport on designated roads (COM(2000) 759 - C5-0679/2000 - 1998/0096(COD)).
Mr President, I should like to take the place of the rapporteur in this matter. As we all know how difficult it is to reach Strasbourg, we understand all too well when our French fellow MEPs have difficulties with this too.
The free movement of goods is one of the European Union's four basic freedoms. In principle, driving bans, in whatever form, constitute an infringement of this freedom. In both the EU's core countries, France and Germany, HGV traffic at weekends on through roads is a very sensitive issue for the local people, whose objections we take very seriously.
On the other hand, it has to be recognised that HGV traffic ensures that, in our complex society, products and foodstuffs arrive on time. Whilst taking the sensitivities into consideration, we need to try to find a viable solution for all parties concerned subject to these pre-conditions. Along with the European Commission, we believe that we have found this solution in the report by Mr Savary who deserves all credit for this. Nobody needs to cut down the current weekend driving bans by even one minute.
Mr Ferber - it would be nice if Mr Ferber, too, were paying attention - nobody needs to cut down the current weekend driving bans by even one minute. We only want to make the bans predictable, thus allowing transport and logistics experts to schedule their journeys in good time and to consult clients about possible different rates of delivery.
At the moment, the increasing number of uncoordinated new driving bans is a nightmare for the sector. We are trying to solve this by imposing notification duty in respect of new driving bans to the European Commission under the said conditions. This is therefore not about harmonising driving times. We only want to guard each other from surprises. National bank holidays will not be harmonised either. All bank holidays that are already subject to a driving ban can simply remain intact.
Consequently, the Commission proposal to reach a kind of minimum regulation of harmonised conditions for new driving restrictions deserves our support. It is hoped that this revised proposal will also appeal to opponents of European interference in respect of driving bans. After all, the regulation only applies to the TEN roads. For all other roads, the Member States can determine themselves whether they wish to introduce driving bans. Most amendments that have been tabled by the Committee on Regional Policy, Transport and Tourism form a constructive addition to the Commission proposal. A European information system, for example, is of major importance to the European transport sector.
In addition, Parliament has tabled amendments that should guarantee good parking and sanitary facilities for drivers who are unable to return home for an entire weekend and are forced to spend that time at a lorry park. The social conditions which drivers face as a result of driving bans can rightly be termed tragic.
A whole raft of amendments has been tabled to expand the list of derogations. My group will be rejecting all expansions. I personally have to say that I will be voting in favour of Amendment No 21, which pertains to the transport of flowers, although my group will, unfortunately, be voting against it. This will, in fact, hardly affect the driving ban.
Finally, I should like to point out that Amendments Nos 4 and 13 jeopardise the directive, to say the least. Thanks to these amendments, Member States can determine at their own discretion whether or not they wish to impose driving bans, rather than via comitology within the European Commission, as has hitherto been the case. These amendments, therefore, undermine the entire proposal. This is why I should like to urge this House to vote against these amendments, as well as against Amendment No 12. In addition, the amendment by Mr Ferber and others will be adopted by my group this time round. We voted in favour of it in the committee.
Mr President, I apologise for my late arrival. I thought that I was scheduled to speak later, but Mrs Peijs has been extremely professional and I thank her and I welcome the support she has given.
This was an extremely difficult report, a subject already very familiar to all the members of the Committee on Regional Policy, Transport and Tourism, given that it has already failed on two previous occasions. We are faced with differences of opinion that are certainly not run-of-the-mill. They are more to do with geographical than political issues, between peripheral countries that wish to transport, and central and transit countries that wish to ban transport. For some time, I feared that we were gravitating towards a contradictory consensus, where everyone would reject this directive: some because they wish to have freedom of movement, others because they wish to have the freedom to impose a ban. I think that we have finally achieved - after many years of work and thanks to a proposal by the Commission, which is already a compromise - a good balance. The only issue to be resolved between us, between those Members who wish to reject this draft directive and the others, is to establish whether we should introduce legislation in this area. I personally believe that we should.
The current situation is totally anarchical, which creates unexpected difficulties virtually everywhere in each country and particularly at borders. The dates for the ban only apply in seven out of nine countries: these are not co-ordinated, they give rise to illegal parking on motorways, and even sometimes in motorway service area car parks. As a result, lorry drivers are very often away from home because of difficulties in scheduling their journeys and, lastly, the dates make it very difficult for hauliers and the transport economy to organise the logistics chain.
In my view, this legislation is valid from all viewpoints. First of all, because I believe that we have the necessary legal bases. It would be extremely paradoxical for European road transport, which was Europe's first transport sector to become established, now to return to being auxiliary. The European Parliament would be sending out entirely the wrong message if it said, at the end of the day, the title relating to Transport in the EC Treaty does not apply to road transport. How then could we dictate that, in the future, it will apply to rail, to the maritime sector and to all the other sectors?
Personally speaking, I feel it is very important for a Europe of transport to be implemented and that it leads us towards a policy which was also alluded to in the White Paper, and I think that this is a good reason. There is, however, another, even more important reason: we currently have no legal certainty as far as bans on movement at weekends are concerned and the countries - and I say this to those who wish to reject the proposal - which would like to strengthen this proposal unilaterally would expose themselves to legal proceedings and to possible appeals based solely on the principles of the freedom of movement and non-discrimination and which would most probably pose a threat to a number of existing bans, as well as to the regulation that is commonly known as the 'strawberry regulation' of 1998, which has recently been imposed on France in order to allow lorries to travel through the Mont Blanc tunnel. I therefore believe that this will guarantee security for all countries that have introduced bans.
Furthermore, I would reiterate that the proposal by the Commission provides a legal basis for what are currently the most stringent bans, namely those in Austria and Germany, and which ensures that the other countries can choose whether to conform to them. The proposal is, in fact, to introduce bans similar to those in Germany and Austria with specific or not so crucial derogations, an exemption scheme in other words, and I will be giving my personal support to Mrs Peijs in calling for the introduction of an exemption for fresh flowers and horticultural products, as I believe that these are products that are difficult to keep fresh. In short, by imposing bans on the movement of HGVs at the weekend, we are being extremely flexible as well as providing reassurance. I live in a region where there is heavy HGV traffic, and I cannot imagine meeting my constituents to explain that the European Parliament does not wish to ban HGV traffic at weekends, which would of course be huge step backwards.
I welcome the fact that the Committee on Regional Policy, Transport and Tourism has finally managed to find a modus vivendi. Tomorrow, we must examine the 21 amendments, which were adopted in committee, and the 18 new amendments. I do not think that we should alter the balance of the text too greatly and I myself will call for the amendments tabled by the Group for a Europe of Democracies and Diversities to be rejected, namely Amendments Nos 30, 28 and 31, which ultimately propose to return to the Commission's draft text that was rejected in 1998 and which specified 'Sundays only? - this is too little. Secondly, I will propose that we reject Amendments Nos 22 and 23 as well, which were tabled by the Group of the European Liberal, Democrat and Reform Party and which, conversely, and this is perfectly legitimate, would result in the Commission acquiring greater powers than anticipated in the text. Lastly, I agree with Mrs Peijs that some amendments distort the text and that we must not therefore venture down that path.
Mr President, I would like first like to congratulate the rapporteur on taking the Commission proposal, which was a good one, and making it even better. I also, of course, welcome Commissioner De Palacio to the House. I nevertheless believe that some of us, myself included, were right to table a number of amendments.
The plethora of often diverse rules and regulations certainly means that the lot of HGV drivers - mainly men and rarely women - can hardly be called an easy one. It must not, though, be forgotten that it is at the weekends that many members of the public want to have a bit more peace and quiet, and that it is at that same time that drivers want to go on trips. Hence this conflict. I therefore think that there should be mutual solidarity between the population in general, including the haulage business, and the overwhelming majority of the public involved.
The rapporteur took the view that such solidarity could be better organised. He was right, but planning for it is often difficult. In my opinion, the transport industry could certainly plan convoys better if it knew about the weekend bans so that the result would not, as is often at present the case, be these periods waiting at borders, which are admittedly unpleasant. So better information would make that improvement possible - and the Commission also has a few things planned, which the rapporteur supports. Railways, too, certainly offer a possible alternative to some degree.
To sum up, I think there is a lot to be said in favour of leaving the status quo as it is. There is also much to be said for doing so without coming up with a specific rule on the subject. That is also the thinking behind some of the amendments that have been tabled. I would nonetheless like to take this opportunity of reiterating in the clearest possible terms that the Group on whose behalf I am now speaking supports the rapporteur's basic line wholesale. What results we achieve are a matter for democracy and for tomorrow's vote. In any case, the rapporteur has done a good job.
Mr President, I shall read out on Mr Vermeer's behalf the speech that he wanted to deliver. That Mr Vermeer is unable to attend today is due to the HGV traffic that is not allowed to drive on Sundays but that subsequently causes so much traffic on Mondays that he is unable to get here on time.
It is not the purpose of this proposal, namely the harmonisation of driving bans on the Trans-European Network, that is called into question by my group, but the way in which this is done. A general expansion of weekend driving bans is a very sensitive issue in our group. A driving ban, however useful it may be, has a drastic effect on the principle of the free movement of goods and hits the peripheral countries the hardest. Especially for those countries, the grapes are sour because the benefits of the internal market are not always that evident to them. The introduction of a driving ban simply causes a greater traffic flow on a limited number of days and with it, an entirely different traffic pressure, even in the so-called transit countries. The irony of this artificial state of affairs is that the Member States on the TEN network, which often enjoys EU funding, are entitled to introduce driving restrictions without these being adequately examined by the Commission, for example, on their usefulness.
On behalf of the ELDR Group, I have therefore tabled a few amendments that should make this possible. The aim of my amendment is to allow Member States to introduce a driving ban if this is justified on the basis of various criteria, such as the environment, safety or on social grounds. This should prevent a proliferation of driving bans from being imposed. I would therefore ask for your support for Amendment No 23.
As far as the rapporteur's Amendments Nos 4 and 13 are concerned, in which topographical reasons are given to justify driving bans, these are not acceptable to my group. What exactly is a topographical reason and how is it defined? In the explanatory note to that amendment, reference is made to the Alps. However, the Dutch polder landscape can also form a topographical motive for a driving ban, for example. This concept is, in my view, wide open to misuse. Should these Amendments Nos 4 and 13 be adopted during the vote of this report tomorrow, then I, as the shadow rapporteur, will advise my group to vote against the report as a whole. Let us leave the internal market open and not create too many restrictions or opportunities for restrictions.
Mr President, international HGV traffic is characterised by sharply contrasting interests. If some companies had their way, it would be possible to drive without any time restrictions, during the day, at night, during weekends and on bank holidays. This type of driving would benefit this industry which, in permanent competition with the railways and internal shipping, tries to be the fastest and the cheapest. HGV drivers who are employees are pleased about driving-time restrictions, which aim to protect their own health, but not about compulsory waiting at uncomfortable locations. Self-employed drivers, who are often former employees who, under pressure from their managers, have had to take over the business risk, want to drive without any time restrictions in order to be able to keep their heads above water financially. If, on the other hand, it were up to the residents in the vicinity of through roads, HGV traffic in Europe would be kept to an absolute minimum, and it would certainly not pass through built-up areas, areas of outstanding natural beauty, mountain valleys and mountain passes.
Local authorities welcome HGV traffic only to the private industrial sites, because these generate employment and income, and not through traffic, which only generates inconvenience. There is now a plethora of measures by means of which local authorities and regions protect the environment and their Sunday rest, and try to level out dangerous peaks in traffic. For a large majority of people, it is important for this freedom to be retained without facing unnecessary barriers to cross borders.
Mr Savary's proposals make the bans on TEN routes predictable. However, I would prefer to see the fast transport of perishable agricultural products, to which he gives due consideration, transferred to the railways, and for that reason, I do not endorse his proposal for a derogation. For the rest, I believe that he has struck the right balance between the different conflicting interests.
Mr President, Commissioner, we believe in the concept of the single market and in the Community principle of the free movement of people, capital, services and goods, but we also argue in favour of quality of life and the environment. The former and the latter often come into conflict, a conflict of interests, and we therefore understand the need to apply certain restrictions to movement in order to safeguard co-existence.
In this regard, several Member States have established differing timetables and dates for restrictions, which is creating great confusion for hauliers, for the senders and receivers of cargo, as well as disturbance in the freight market in terms of distribution and supply.
All of this means that we need to seek a minimum degree of harmonisation at Community level in relation to timetables for restrictions and to this end it will firstly be essential to provide an effective information system for hauliers. We also need reliable statistics on congestion on the Trans-European Networks, on its peak days and hours etc., and also on the ecological impact of high traffic densities, in order to better protect our environment. Furthermore, we must take advantage of these restrictions on heavy goods traffic to ensure that drivers enjoy a minimum period of uninterrupted rest.
Furthermore, it would not be democratic for some Member States to be able to maintain their previously established restrictions indefinitely, while the new States are not allowed to introduce them. It is only fair that this privilege should last for a limited time period.
I would finally like to congratulate the rapporteur, Mr Savary, on the quality of his report and on having managed, after two previous failed attempts, to bring about a parliamentary debate during this plenary on regulations harmonising traffic restrictions, which are so essential to the effective operation and co-existence between the market and the people and to the environment in Europe.
Commissioner, this debate illustrates the fact that not everyone is convinced of the usefulness and legitimacy of driving bans. We must strike a balance between, on the one hand, the authority of Member States to incorporate moments of peace and quiet in the flow of traffic and, on the other hand, to maintain the free movement of goods and services. Since national authorities are unable to strike this balance, a European framework is required in this area.
How wide should this framework be? Any change to existing bans cannot expect to meet with a great deal of support in the Member States concerned. We will have to accept these bans. However, with a view to enlargement, a framework for new driving-time bans is possible. Such a framework need not be very wide. After all, it only contains additional bans. The timeframe should, in my view, be limited to Sundays. This is in line with the special position of Sundays and can prevent a build-up of recreational and goods traffic.
The impact of this regulation can be limited in various ways - by criteria which allow a driving ban to be imposed, or by exemptions for certain vehicles or goods. Too many derogations would render the regulation ineffective. It is not clear to what extent heavy goods vehicles have an impact on road accidents. More information on this would be very useful. On this basis, preventive measures would be possible to improve safety.
A less appropriate idea is to include social provisions in this text. This is not the place for these.
We are far from striking a proper balance between social and economic interests. I would therefore warmly recommend the amendments tabled by my group.
Mr President, Commissioner, ladies and gentlemen, this is the second time that the Commission has tried to concern itself with matters that do not actually have to be regulated at European level. That is what is at the heart of this report, and that is what we have to grapple with. Is today's free movement of goods disrupted by national restrictions on journeys? I will tell you quite clearly that such is not the case, for if it were, the Commission would be entitled even now to take action against the Member States in the European Court of Justice. It has not done so to date, and so no disruption of the free movement of goods can have occurred.
Secondly, we will never manage to harmonise Europe's public holidays. That too is indeed part of the regulation. I do not imagine that France, that grande nation, will ever let anyone prevent it celebrating 14 July, and we in Germany will also resist any attempt at doing away with 3 October. What this means is that we have different rules on travel restrictions as it is, because our public holidays are different.
Thirdly, it was as long ago as 1998 that the Commission, guided by your predecessor Mr Kinnock, proposed to limit the travel ban to Sundays, and that is the direction they are actually going in. Hence it is not on for us, when we vote today or tomorrow, to agree to the European Union being given the right to enact regulations of any kind on travel bans. These are things that, in accordance with the subsidiarity principle, must not be regulated other than at the level of the Member States, nor, indeed, can they be.
That is why we have started an initiative across group and national lines and tabled an amendment to reject the Commission proposal. I would like to ask my fellow Members of this House to vote in favour of this amendment. The European added value in this is not self-evident. There is no European added value, because the derogations in the proposal are such that nothing will change in real terms. If this is all about making information available, then it goes without saying that the Commission is entitled to set up information systems as appropriate without drafting legislation. My dear Commissioner, it is simply not enough for all the public holidays in the European Union just to be announced in the Official Journal. If the establishment of information systems is what it is all about, then you have my entire support, but that is something the Commission can do on its own responsibility without resorting to a directive. That is what I would ask you to do, so that the regulations prevailing in the individual Member States can be made known to everyone throughout the European Union who will be affected by them.
My last point is that this is also about preventing the proliferation of derogations. It is right that perishable goods, and foodstuffs in particular, should be excluded from the restrictions. It is not, however, clear to me what added value accrues to us if cut flowers can also be transported on Saturdays and Sundays, - in summer, moreover, when everything is in bloom anyway - and can also be transported on Saturdays in winter. So let us, I beg you, vote against this proposal. Let us allow the Member States to decide on it for themselves in compliance with the subsidiarity principle, and then we will also have the public behind us in European matters.
Mr President, Commissioner, Mr Savary, the difficulties many Member States are having in accepting the harmonisation of driving restrictions applicable to heavy goods vehicles involved in international transport on the trans-European road network at weekends and on public holidays are well known, given the various failed attempts of the Commission to implement the directive on a transparent system of harmonised rules.
The Commission's rewording of the proposal is to be welcomed; it is a balanced proposal and is entirely justified given the requirements for legal certainty and the growing divergence between national provisions, which set transit countries in radical opposition to countries that are geographically remote. The territory of the European Union now constitutes a single area without frontiers as regards roads, and the forthcoming enlargement will mean increased tensions in the absence of minimum harmonisation.
I also welcome the excellent work undertaken by the rapporteur, Mr Savary, particularly on the proposals for amendments on the creation of a European road information system, on extending exemptions for the transport of flowers and fresh horticultural products, as well as on the social conditions arising from the disparities in national provisions that could be resolved by social measures. The report has suggested some measures, such as periods of compensatory rest time and extra pay arrangements. I think that this already provides a good solution to this problem.
Mr President, Commissioner, this report by Mr Savary on restrictions for heavy goods vehicles is one with which I am in complete agreement. It is a good compromise, and one that I support. For a start, the Member States can impose restrictions on heavy goods vehicles within the time-spans that have now become customary, namely Saturday, Sunday and national public holidays. Secondly, the scope envisaged has been chosen on the principle that there should be no discrimination between domestic and cross-border traffic. The directive governs only cross-border traffic on the trans-European transport networks, the Member States having the right to enact legislation to impose additional limits on domestic traffic using the road network as a whole. Thirdly, and in addition to the derogations under ordinary law, the national authorities have a margin for manoeuvre to enact supplementary derogations for the trans-European transport networks used for cross-border transport of goods. Fourthly, sanctions and the monitoring of the system of restrictions remain a matter for the national authorities.
The rapporteur has, among other things, taken on board two important amendments. The first of these has to do with the creation of a European apparatus for road traffic information, and the second with the extension of the derogation to flowers and fresh horticultural products. On this very important point, Mr Ferber, our opinions differ. Adoption of this directive will create legal certainty, so that different arguments will no longer be able to be brought before different courts. Road safety will be enhanced, and the detriment to people and nature will be minimised. Member States that already take a more liberal approach will not be compelled to introduce more restrictive measures, and those with tighter restrictions on convoys of heavy goods vehicles will not be forced to liberalise them.
Mr President, Commissioner, Mr Savary, you have done sterling work in the sense that, based on considerations pertaining to traffic safety, the environment and noise restrictions, it is excellent that a light form of harmonisation has been opted for. In my view, Mr Savary's arguments concerning the legal basis - which is necessary because we may otherwise be facing legal battles - are sound. I also think it is important to maintain the status quo. I am saying this against the interests of my country and those of its transport sector. In this case, I take the view that the interests of the core countries should definitely prevail where the problems I described a moment ago are concerned.
The periphery, where, for that matter, the ports are situated and traffic originates in the first place, should adapt itself to this. And then it becomes abundantly clear that, if the free movement of goods is thought to be restricted, we should realise that there is always inland shipping, there is always railway transport and that there is always the option of short-sea. If you travel from the Netherlands to Italy, I would advise you to use short-sea. We are all working very hard on this. In my view, Mr Savary is right to introduce Amendment No 13. I would only suggest to him to re-insert the words 'exceptional cases? which he has omitted, where restrictions are concerned, because this does put a brake on the whole thing. I shall leave it there, and to Mr Vermeer, I would suggest he take the train next time.
Mr President, Madam Vice-President, I wanted to reply to my Bavarian colleague, but he has left the chamber. So I shall say it for the record.
It is ludicrous that somebody always cries out to the Commission for help when the Austrians close the Alps. Yet when we do something really sensible, like imposing standard rules for traffic restrictions, he questions whether the Community is competent to do so. I would take this opportunity to remind him that you cannot take a stand on more than one platform at once. The whole thing is quite logical. We are discussing traffic across borders, the trans-European networks, and our desire, expressed in the White Paper, for an efficient system for utilising them, and along comes an MEP and says that Europe has no competence in this area. I can only say that such a thing is laughable, absolutely laughable.
Even though I am from Germany, a country battered by transit traffic, with lorries crossing it from north to south and west to east, I nonetheless take the view that we need European regulation. We must have rules to sort out the conflict of objectives between the interests of the local citizens - who are opposed to noise and to clogged roads - and the interest of the economy in getting traffic through.
We complain about high unemployment, but if we want to deal with unemployment, we need economic growth. You cannot get economic growth off the Internet. You can order goods that way, but, as you have to have them delivered, jobs in industry depend on the efficient utilisation of the trans-European network. The assertion that this has nothing to do with Europe, and that every country can do as it likes, is positively absurd, and our being on the threshold of EU enlargement makes it all the more so. We should be giving the countries that are about to join us a sheaf of unambiguous and harmonised regulations that they know they can stick to and be guided by. There is a general need for European regulation.
We simply have to declare that nobody, not even the Commission, wants to use the system of efficient reporting and monitoring of supplementary restrictions to change the Member States' public holidays. That is just nonsense. This is primarily about weekend journeys. That is the issue. Any haulier or employer has to know when and where they can pass through and when and where they have to stop. Then, of course, there have to be proper parking places with sanitary facilities.
So, Commissioner, Madam Vice-President, there is just one question to which I would like you to give me an answer. Mr Savary, who was a very good rapporteur, has proposed this European apparatus for road traffic information. Are you prepared to support it? If you are, then I would tell Mr Ferber that, if we want an efficient information system, we have to lay it down in a directive, in order to require the Member States to play their part. We know that Member States do not supply up-to-date data if systems are voluntary. So that is what we need. Commissioner, Madam Vice-President, are you ready to support Mr Savary's great idea for such a mechanism?
Mr President, Commissioner, it is perfectly legitimate for the citizens of countries in Central Europe not to want to be steamrollered by a transport policy that is carried out one-sidedly on roads, but it is understandable that the countries on the edge of the EU should call for equal rights for their haulage companies. The EU must attempt to find a balance in this area.
In the Maastricht and Amsterdam Treaties, the EU set itself two objectives, which in fact put enormous reform pressure on transport policy. Maastricht made traffic safety an EU objective, and in Amsterdam the EU also undertook to guarantee that the public's quality of life would be protected. Restrictions on transport may well improve, to some degree, the protection of the affected citizens and the environment in vulnerable regions from noise and pollution, but, in the long term, only determined support for rail travel can achieve the dual objective of securing the quality of life of the public in Central and Eastern Europe and giving the countries on the edge of the EU good access to the internal market.
Turning to the directive itself, I welcome the introduction of comparable statistics, but the unbalanced guidance on EU transport policy at the present time leads me to think that we still need extensive rights for the Member States, to enable them to defend themselves against an unbalanced EU transport policy.
Mr President, the amazing thing about this report is that it includes the phrase "the territory of the European Union now constitutes a single area without frontiers as regards roads". It seems therefore to have escaped the attention of the author of this startling claim that the UK does have a frontier with the rest of the European continent. It is called the English Channel, or la Manche, if you prefer. It may not be a road frontier, but the 22 miles of sea at its narrowest point does make a great deal of difference. You might have also noticed that we drive on the left and that there are certain other differences in the road systems in the UK. We have different commercial systems and a different tempo of life.
Accordingly, we have evolved our own system of controls. They work after a fashion and, while we thank the rapporteur for working on the system of convergence plus freedom, which gives Member States the freedom to set their own rules, we do not need your freedom. We are quite capable of setting our own rules and we are quite happy to have our truck drivers abide by yours. Therefore we do not need your convergence either and we do not need harmonization.
Madam President, ladies and gentlemen, I would firstly like to thank the rapporteur, Mr Savary, for the subtle and skilful way in which he has dealt with such a delicate, difficult and complex issue, on which, as has been said, there have already been two previous failures with different reports presented on the subject.
We all know that the health of the road transport sector is fundamental to the fluidity of intra-Community trade and the European economy, and that we are talking about one of the essential freedoms which form the fundamental pillars of the internal market and of the constitution of the Communities. At the same time, we know that the sector is experiencing difficult times: the pressure of competition - which is very strong - the congestion problems on many routes, the difficulties of crossing certain points - such as the Alps - concerns about road safety and strong social pressure.
These problems do not just distort the image of the sector, but they are real problems which may become worse as a result of enlargement. That is why the Commission stressed the urgent need to adopt a series of measures for a Community strategy to increase the coherence of the road transport sector and to strengthen the internal market within that sector.
The honourable Members know all of these measures presented by the Commission - many of them during the French Presidency - which were also debated in part and which formed part of our analysis of the White Paper. The proposal on traffic restrictions we are discussing today must be viewed in this context.
I strongly believe that it is important to introduce Community rules in this area and to organise weekend restrictions for heavy goods vehicles for the whole of the Union. Seven of the fifteen States already impose restrictions for certain categories of vehicle. The lack of coordination of this type of measure hinders the functioning of the internal market in road transport, and the Commission and the majority of States are in favour of common rules which establish a durable, clear and transparent system and which provides, as has been said, a combination and a difficult balance between two opposing interests: the citizens' right to enjoy roads at weekends which are not entirely congested and the freedom of transit of goods across the Union.
The Commission's current amended proposal has attempted to respond to the initial objections, by clearly indicating that it applied solely to heavy goods vehicles on international routes and on the European transport network. It therefore still falls to the Member States to impose restrictions of differing durations on all roads outside this network which include the other national roads. The proposal harmonises the timetable for weekend restrictions, but does not jeopardise the current restrictions in the large majority of Member States. It also establishes a system of notification of the days, including holidays, on which the Member States propose to impose restrictions. I am therefore replying to the question by Mr Jarzembowski and I thank him for his support. In principle, we agree with Mr Savary's request and there are just a few remaining questions with regard to the application of a cost-benefit analysis and with regard to the intensity of the proposed information mechanism.
Turning now to specific amendments, the majority can be accepted, specifically twenty of them. But there are some which we must reject, namely No 32, simply because it rejects our proposal. We also reject Amendments Nos 4, 13, 35 and 38, since they allow States to introduce a restriction and simply inform the Commission and thus the other States and their transport workers. We believe that this shows an excessive degree of inflexibility which cannot be accepted and that the comitology system is adequate and that it maintains and offers guarantees to everybody. Neither can we support Amendments Nos 24 to 28 or Amendments Nos 30, 36, 37 and 40, which introduce an excessively restrictive approach, which would harm the balance and the quality of the proposal. Amendments Nos 18, 29 and 31 would add additional requirements which the Commission cannot accept, because they are disproportionate to the proposed objective; I am referring to burdens such as the compilation of statistics, lists of infringements and fines, and going further on certain aspects of road safety, not to mention the internal market. Finally, we reject Amendments Nos 2, 23, 25 and part of 39, since we do not believe them to be appropriate.
Mr President, ladies and gentlemen, I would like once again to thank Mr Savary for his tireless work. We must deal with this report with enthusiasm and not become discouraged, because the positions seem so opposed that an agreement appears impossible. But like Mr Savary I believe - and this is why I have presented this modified proposal and have continued to insist - that we have to seek a midpoint which will clearly not satisfy anybody, but which may provide a balance which reasonably takes account of the different interests involved.
The reality is that we also have to remember that the internal market will shortly be extended towards the East and that, in those circumstances, it will be even more necessary to seek a coordinated approach and position and a degree of harmonisation. We are not talking about total harmonisation, but rather a minimum degree of harmonisation of the rules on traffic restrictions on the Trans-European Networks which guarantee appropriate freedom of movement of goods within the Union, which is essential to the economic development and economic activity of our countries.
Thank you very much, Madam President. Thank you very much, Mr Savary. I hope that Parliament will finally adopt the Savary report tomorrow since I believe it to be balanced and I believe it is the best report we could have achieved for both sides.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
The next item is a joint debate on two reports on biofuels:
(A5-0218/2002) by Mr Mayol i Raynal - on behalf of the Committee on Economic and Monetary Affairs - with regard to the possibility of applying a reduced rate of excise duty on certain mineral oils containing biofuels and on biofuels [COM(2001) 547 - C5-0030/2002 - 2001/0266(CNS)]
and
(A5-0244/2002) by Mrs Ayuso González - on behalf of the Committee on Industry, External Trade, Research and Energy - on the promotion of the use of biofuels for transport [COM(2001)547 - C5-0684/2001 - 2001/0265(COD)]
Madam President, we are being consulted on a proposal for a tax directive on biofuels. Before examining the merits of the proposal, I would like to make two initial comments.
The first concerns language. Madam President, ladies and gentlemen, please excuse the flaws in the language that I am using in this House. My mother tongue is, in fact, Catalan and I condemn the fact that 10 million citizens are unable to use their own language in this House. The second comment concerns terminology. In my view, the term 'biofuel' is regrettable. I proposed to the Committee on Economic Affairs that we use the term 'agrofuel'. Since this proposal was rejected, I mention it now for the record.
The proposal for a directive seems to be the result of the directive intended to promote the use of biofuels in transport. The Commission is working on a hypothesis that road transport will continue to increase. In order to meet the commitments made by the Union in Kyoto, we must contemplate using, at least in part, fuels that do not exacerbate the greenhouse effect as a substitute for fossil fuels.
In this connection, the White Paper on transport policy states that CO2 emissions from transport can be expected to increase by 50% between 1990 and 2010. According to assessments made in the White Paper, road transport is responsible for 84% of these emissions.
Furthermore, the growth in demand in the transport sector is causing increased dependence on oil- or natural gas-producing third countries. The Commission Green Paper on the security of energy supply recommends that substitute fuels should represent 20% of our total consumption by 2020. The Commission believes that we will benefit from promoting the use of bio- or agrofuels, giving us the possibility of using land which, under the Blair House Agreement, is excluded from food production. In the Commission's view, this could be beneficial for the future Member States, Eastern Europe, Malta and Cyprus.
In order to promote the use of biofuels, a tax incentive must be introduced. Taking into account the current price of crude oil, the per-litre cost price of producing pure bio-diesel would be between EUR 0.25 and EUR 0.30 higher than that of fossil diesel oil. In fact, it appears that the Commission wanted to amend the tax regime for biofuels following the ruling by the Court of First Instance of 27 September 2000.
These arrangements constitute an exception to the general law on excise duties for mineral oils; the harmonisation of the structure of excise duties for mineral oils is the subject of Directive 92/81/EEC, which the present directive is seeking to amend. In order to encourage the production of bio- or agrofuels, Member States have, until now, been able to implement measures to reduce or exempt excise duties under Article 8(2)(d) of Directive 92/81/EEC. Under the aforementioned Directive, pilot projects for the technological development of more environmentally-friendly products, in particular in relation to fuels from renewable resources, may benefit from these exemptions.
On the basis of these provisions, Germany, France and Sweden, in particular, have approved tax derogations that may go as far as complete tax exemptions. The Court of First Instance, however, overruled the Commission's decision to apply this specific tax derogation to France since the manufacture of ethyl-tertiary-butyl-ether (ETBE) in France had gone beyond the pilot project phase.
Another provision has been made for derogations under Article 8(4) of Directive 92/81/EEC. The Council takes the decision, acting unanimously on a proposal from the Commission. In view of the case law involving BP Chemicals, several Member States submitted derogation applications to the Commission. On the basis of Article 93 of the EC Treaty, the proposal for a directive seeks to harmonise the rate of excise duty for biofuels. It is stipulated therefore that Member States may apply levels of taxation lower than the rate of 20% which has been retained as a lower limit on these products, but that the levels of taxation may not be lower than 50% of the normal rate of excise duty applied to fossil fuels. Member States may apply an additional reduction to bio- or agrofuels used by certain hauliers, including local public transport suppliers. Several amendments are seeking a total exemption from excise duty to be applied to biofuels. It is unlikely that the Member States, which must act unanimously in this area, will reach an agreement on this issue.
From an ecological point of view, there is no evidence whatsoever that the products that these particular directives are encouraging, namely, bio- or agrofuels which can be mixed with oil (biodiesel and bio-ethanol) offer any real benefit. One might wonder whether the ideas for reducing the greenhouse effect are not being put forward to conceal the true intentions of oil companies, chemical refining industries, the motor industry and agriculture.
The amendment that we tabled, therefore, seeks to ensure that the size of reductions in the rate of tax are calculated solely in accordance with the ecological benefits of products and their uses. From this point of view, we believe it would be more appropriate to encourage biofuels with a view to their use by what are called their 'captive audience', namely taxis, bus companies and diesel locomotives. A separate distribution network could be set up, engines could be modified to run exclusively on biofuels and energy savings could thus be made.
This solution also has the merit of encouraging decentralised development. It may be possible for these products and uses to benefit from total tax exemption. This should also apply to biofuels produced from the biomass from Mediterranean regions where there is a substantial risk of fire. In essence, although we agree on the 2% target of biofuels for the year 2005, we oppose the 5.75% target by 2010. We call for the quantitative objectives to be redefined following an environmental impact assessment which takes into account the alternative uses of biomass.
Mr President, Commissioner, ladies and gentlemen, this is a directive which responds to the Commission Communication, the Green Paper and various resolutions by this Parliament. We believe it is a realistic directive and that it can be complied with perfectly well.
Before moving on, I would like to highlight the cooperation and harmony I have enjoyed with the shadow rapporteur, Mrs Rothe, and with the draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy, Mr Kronberger, since we are involved in a Hughes procedure. This circumstance, incidentally, has considerably delayed the debate on the directive at first reading as a result of a problem of competences which Parliament has taken too long to resolve.
I am going to focus essentially on the most controversial aspect of the directive, which is the issue of the objectives.
The Commission has proposed certain obligatory objectives to be complied with over a number of years. There are some countries which have made progress in achieving them and which could comply with them before the time limits set by the Commission. However, many countries have been very reticent in accepting them.
Despite the amendments presented - and there have been many - proposing indicative targets, this Parliament, both in the Industry Committee and in the Environment Committee, has approved making the targets obligatory by a huge majority. In the Industry Committee specifically, there were 38 votes in favour and 5 against.
Despite this, the shadow rapporteur, myself and the draftsman of the opinion of the Committee on the Environment, in an act of great generosity by Parliament, have offered the Council an amendment, which we tabled jointly, with a view to the targets being indicative. We expect something from the Council in return of course: that it reciprocate by accepting a series of other amendments from Parliament and by accepting the proposed directive from the Commission with this exception of the targets. Furthermore, we also propose to the Council a compromise on Amendment No 53, which proposes that the Member States, for justifiable reasons, may delay the application of the directive through a one-off exception of two years.
Another matter I wish to deal with does not relate to the present directive, but indirectly affects the application of mixtures. It involves Directive 98/70/EC on the quality of petrols. The Commission is aware that this directive must be adapted for mixtures, since it cannot be applied in the same way for mixtures as it is for other oil-based fuels. In countries with warm summers, volatility increases and therefore vapour pressure will have to be increased. I had presented an amendment in this regard. As a result of legal problems I have withdrawn the second part of it, but I would like to stress that the Commission must propose the modification of Directive 98/70/EC so that mixtures may have a volatility of 70 kPa (kilopascals) in the countries with hot summers, as is allowed in the countries with cold summers.
Another issue which has arisen during the debate on the amendments has been that of proposing the introduction of other fuels in the directive. This is not its aim. However, there are a number of amendments in the recitals which may be accepted, insofar as we must take account of these alternative fuels. We do agree with the amendments that move in the direction of including biohydrogen in the scope of this directive. Other amendments take the approach of establishing quality standards for biofuels which must be mixed. We must establish standard rules for all biofuels.
Finally, I would like to say that this is a directive which is intended to replace existing fuels with biofuels. It is not a directive with an ultimately environmental aim, but it has significant environmental repercussions. There are those who say that there are other cheaper ways to reduce CO2 emissions. No doubt there are, but the directive provides a further degree of synergy. Furthermore, it brings other benefits in relation to employment and agriculture. All I ask is that the Council accept the Commission's proposal and Parliament's proposal and that the directive be approved, because the producers of biofuels need a stable framework for production.
Mr President, these documents submitted by the Commission, the one on the levying of excise duty on biofuels, and the other on their promotion, tend to contradict each other somewhat. The intention in one directive is to introduce a tax on biofuels, which would take away their present competitiveness against fossil fuels. The aim in the other directive is to promote biofuels in order to build up their share in overall fuel consumption to a marked degree. The promotion of biofuels is without doubt an essential component of Europe's future energy supply, being sustainable and environmentally friendly. The amendments by the Environmental and Economic Affairs Committees, however, by raising the possibility of complete exemption from duties, make the two proposals compatible.
One crucial point, that of their environmental impact, has been addressed in discussion of biofuels. The call has been made for the entire ecological lifecycle of biofuels to be evaluated. In principle, this is right; but, for the purposes of comparison, fossil fuels must also be included in such an assessment, and their complete lifecycle evaluated in order to achieve objective and comparable results. This should then also be dealt with in discussions with the Council, where we have proposed a compromise. Assessments of whether actions are ecological are probably much better reached when working towards obligatory or indicative targets. We will indeed reach a compromise, but one of the most important preconditions for it is the agreement of the Council.
Madam President, Commissioner, ladies and gentlemen, I have just arrived and I am delighted to speak on the biofuels dossier, which I worked on for the Committee on Agriculture and Rural Development.
It seems that the debate on biofuels has, in a way, put the cart before the horse, in the sense that this is, first and foremost, an agricultural problem and that it would have been more sensible to wait for the assessment of the Berlin agenda to be completed, in other words, to complete the mid-term review, so that we know exactly which direction to take for the biofuels policy.
The quality of biofuel production will primarily be determined by the way in which agriculture will be managed and this is what we must bear in mind, above all else, in dealing with this subject. The biofuels in question can be manufactured using a production-based approach, with GMOs, with per-hectare inputs, but the overall ecological impact would then be negative.
On the other hand, if we take the logical approach, the one which the common agricultural policy has followed for some time now, in other words, if we practise greater crop rotation and if we respect the environment as we should, then biofuels and biofuel production could become a valuable extra activity for farmers involved in direct production. It is better to produce pure biodiesel, pure oil or use biomass to produce hydrogen rather than to follow an approach whereby a small percentage of fuel of agricultural origin is blended with fuels which are themselves still fossil fuels and are therefore still products that produce a great deal of pollution during production.
This line of thinking leads to an approach, which, in our view, is heading in the right direction. And since the proposed approach seems satisfactory, we shall study in detail the final decision that is taken.
Madam President, when the European Union undertook to ensure there was a reduction in greenhouse gas emissions, it was incredibly important, I believe, to establish good prior conditions for the development of renewable energy, particularly biofuels. It is not only, however, for the purpose of reducing emissions that it is important to invest in development work with a view to producing alternative fuels. The issue of a secure long-term energy supply for the European Union is also becoming ever more important.
Because taxes constitute a very large portion of the selling price of energy products, different types of tax incentive are effective instruments of control. The proposal I shall confine myself to talking about concerns the possibility of reducing excise duty in the Member States, that is to say the Commission proposal for amending Directive 92/81/EEC. The proposal gives the Member States access to a flexible financial instrument of control for developing the production of biofuels. It takes account of the Member States' budgets, local conditions and own choices of technical solutions. The proposal is therefore in keeping with the principle of subsidiarity too. I consider the amendments by the rapporteur and the Committee on Economic and Monetary Affairs, which have been adopted by the committee, to have further improved the proposal. They contain demands for time limits and supervision, the evaluation of total energy efficiency and the assessment and analysis of environmental impact. That is why I am delighted to support the report, and I should like it to be approved by the European Parliament.
Madam President, I wish to congratulate the rapporteur, and I think that this report really enables us to make progress on an issue of great significance politically, economically, and in terms of environmental and energy policy. Producing and utilising fuels derived from biomass is a political and economic alternative to importing oil. The transport sector's demand for energy will continue to grow. That is evident to all of us, as society is becoming ever more mobile and the number of vehicles on Europe's roads will also continue to increase dramatically after EU enlargement.
Europe's economy and jobs are inevitably dependent on security of supply, so fiscal support is the right way ahead, as we can expect the production of fuels from biomass to completely replace the import of fuel oil as soon as a few decades hence. It is therefore right and proper for Europe-wide fiscal instruments to promote biofuels over a transitional period. A common internal market demands more than the development of instruments by some states and not by others.
Because they contain a proportion of carbon dioxide and need to be mixed with petroleum, biofuels are currently subject to the duty levied on petroleum products. It is therefore also right that we recommend to the plenary that it should go beyond the Commission proposal and consider as a possible incentive not only reduced rates of duty but also actual exemption from it, in order to make progress with further deliberate promotion of biofuels.
As fiscal benefits, whether in the form of reductions or exemptions, lead to marked cost reductions, the competitiveness of biofuels can be guaranteed. This promotion can simultaneously create jobs in agriculture and plant engineering, leading in turn to higher tax yields and social security contributions. In the final analysis, the production of biofuels is labour-intensive and has a greater impact on employment than the production of conventional fuels. More favourable fiscal treatment at Community level is in accordance with the principles of the internal market and will also tend to enhance the EU's competitiveness. There may be resultant innovations in the areas of process engineering, cultivation and harvesting, and also in the production of motor vehicles. Community-wide requirements for biofuels to be of a quality standard compatible with state-of-the-art motors would make it possible for motor engineering to advance to the point of producing the zero-emission car, which would probably be an export winner. All this enhances growth and creates jobs, as does the export of relevant products and processes to countries that are at present economically dependent on imported oil.
Thank you, Madam President. My group is also of the opinion that the Commission proposal is a very attractive one. My group has always taken the view that the use of agricultural products for industrial purposes should be promoted. I can imagine this proposal on biofuels being the first of many, as agricultural products can also be used for other purposes, such as lubricants and recyclable plastics, to name but two. A whole range of other uses can be added to this.
As other speakers have already stated before me, Europe is over-dependent on energy imports. We import about 50% or 45% of what we need, and this dependence is likely to increase. The Commission is therefore on the right track with this proposal. One of the things that should be considered is how we can make vegetable biodiesel even more effective. Doubt has been expressed from various corners, to which I do not entirely subscribe, as to whether biodiesel is all that profitable economically and ecologically speaking. I believe it is, but the Commission might be able to make some changes for the better.
Something which is not included in the Commission proposal, but which I very much approve of, is that pure vegetable oils too, and not only biodiesel, can be used as fuel. The technology for this is of German origin and involves the use of a special engine. Why should we not give it a try? Why too, would it not be possible, if farmers use their own vegetable oil, for them to receive tax exemption for this? We will support this at any rate.
As far as taxes are concerned, various countries have in the past tried to promote biofuels and there is a tax discrepancy in different ways in many European countries. We take the view that this should be maintained for the time being. In my opinion, this could in the long term give rise to competitive differences, and we should be able to prevent this from happening. We believe that it is acceptable for these tax differences to continue until about 2008, but by that time, a certain harmonisation will inevitably have to occur, and I welcome the fact that the Commission monitors this.
In a nutshell, the Commission should be congratulated on this proposal, pure vegetable oils should also be included and, in order to promote the use of agricultural products in general in future, the Commission must table proposals on lubricants, recyclable plastics, and so on.
Madam President, using biofuels may be really excellent from an environmental point of view, especially in view of greenhouse gas emissions. It need not, however, necessarily be so. Rather, it depends entirely upon how these biofuels are produced. Using heavily subsidised, highly refined agricultural products to produce biofuels may, in many cases, be unwise from an environmental point of view. If consideration is to be given to the overall environmental impact, there are significantly more interesting techniques, for example the production of ethyl alcohol derived from forest products. If a system sustainable in the long term is to be obtained, biofuels must therefore be assessed from an overall perspective and in terms of their environmental drawbacks. Taxation must also be adjusted in the light of this long-term environmental impact.
I also believe that if a breakthrough is to be obtained in connection with this new technology and the extensive investment required, countries must be able completely to remove tax for a transitional period so as to bring about the required investment in terms of engines, filling stations etc.
Madam President, the decrease in the emission of greenhouse gases is a worthwhile objective. I do wonder, however, whether this objective will be reached by promoting the use of biofuels. Biofuels have, apart from the positive C02 effect, other environmental effects too. Indeed, other gases are released during combustion, and these environmental effects are less positive as a rule. I therefore consider an integral environmental impact study to be necessary in order to remove the doubts that exist in connection with the use of biofuels. If we now promote biofuels by means of fiscal measures without gaining a clear picture of the effect on the environment, we could well end up disappointed. Promotion will be appropriate when the use of biofuels makes a clear contribution to a better environment. However, it will need to be stressed that the same emission standards must apply to engines that run on biomass as they do to regular fuel engines.
Madam President, Commissioner, ladies and gentlemen, what actually are biofuels? Biofuels are fuels capable of replacing conventional fuels or of being mixed with them, and which are derived from the processing or fermentation of various non-fossil biological materials. The reason I say this is that we should always explain what we are talking about. Bioethanol and biodiesel are the biofuels most in use at present. Whilst the two of them are virtually equally profitable, they cannot compete with fuels derived from oil. The profitability of biofuels is manifestly dependent, on the one hand, on producing the maximum quantity from the best-quality production process and, on the other, on its price. While I am on the subject of biodiesel, I would like to mention that it is derived from plant oils - rapeseed, sunflower, soya and palm for example - which are mainly grown in regions of the EU and can also be used as animal feedingstuffs.
Being a convinced advocate of the environmentally-responsible market economy, ladies and gentlemen, I welcome the possibility of Member States levying duties at less than the stipulated minimum rates on products composed of biofuels. As the Economic and Monetary Affairs Committee has already done, though, I do also insist that this concession must also include complete exemption from duty for pure biofuels over a specific period of time.
Why do we demand this? We demand it because we have to guarantee that biofuels will be able to compete against petroleum. Its additional costs are at present around EUR 0.30 per litre. Another reason is that biofuels are CO2-neutral and therefore contribute substantially to reducing greenhouse gas emissions and to achieving the Kyoto commitments. Thirdly, they help us achieve the objective we have set ourselves, of Europe becoming self-sufficient in energy; not only are we currently excessively dependent on petroleum imports, but it is calculated that we will be 85% dependent on them by 2020. Fourthly, biofuels are an indigenous energy resource for the EU in the same way as are the other renewable energy sources and coal. We know ourselves today to be taking a step in the direction of a strengthened environmentally responsible market economy.
Madam President, Commissioner, ladies and gentlemen, I welcome both the Commission's initiatives on biofuels. Plans to apply reduced rates of excise duty to biofuels or to exempt them from duties altogether, and to provide for the promotion of their use with a catalogue of clear objectives, will help to reduce the European Union's high degree of dependency on oil imports in an environmentally sound manner. From here on in, though, I propose to confine myself to the proposal on the promotion of biofuels.
My heartfelt thanks go primarily to our rapporteur, Mrs Ayuso González, not only for submitting an excellent draft report, but also for her really good cooperation. The promotion of biofuels fits into the EU's overall strategy of doubling the penetration of renewable energy sources by 2010, a strategy for which we have essential reasons. In Kyoto, the EU made the commitment to reduce the output of greenhouse gases by 8%. Traffic in particular is a major source of these. It is likewise important to safeguard security of supply, and promoting the biomass as a source of energy will give rural development new and significant impetus.
Speaking as I do for the Group of the Party of European Socialists, I therefore welcome the responsible Committee's confirmation of the line taken by the Commission, that binding national targets should be set for further increasing the share of biofuels. I have, however joined with the rapporteur in tabling a compromise amendment providing for indicative targets to be linked with the possibility of their being reviewed. The rapporteur has gone into the background to this. The one thing we now see as important is that we should meet the Council halfway by being willing to set indicative targets as well, but this means that we expect the Council, this very week, to accede to the demands made by the competent Committee in various areas. It is important in this context that environmental and climatic conditions should come under particular scrutiny, that agricultural practices should be examined accordingly, and that it is not in the least acceptable for the Council to do as it is no doubt currently trying to do, and provide for any Member State to be able to opt out without substantial obstacles being put in the way of their doing so. What are we to do with a directive that starts by setting targets and then makes them more lenient? We are, then, prepared to come to a speedy agreement - indeed, the whole point is that we desire one - but such an agreement is not to be had at any price. We hope to have reached agreement with the Council by Thursday.
Madam President, that the promotion of biofuels makes sense is, I think, something about which there is general agreement, not only because of the utilisation of alternative raw materials, but also in view of the CO2 target, which, however, we must not overestimate. I would warn against seeing it as unique among the CO2 problems, because biofuels are significantly more expensive and the potential for saving CO2 is comparatively slight and comes at a high price.
I see this issue as having to do with alternatives for agriculture, and as not just being about greater self-sufficiency in energy supply, but also being an opportunity for our farmers to offer alternatives that strengthen our own energy base at a time of growing problems with surpluses. That, indeed, is why the Committee on Industry, External Trade, Research and Energy adopted Mrs Ayuso's very fine report by a large majority. We have also, Commissioner, tabled a number of amendments. It would of course be splendid if the Commission were to take them on board. The first has to do with the issue of mandatory blending. It is our opinion that it is not the incorporation of additives that is the solution to the problem, but the achievement of an overall objective, whether that be by the use of a biofuel as the sole fuel, as is already possible with my diesel, for example, or whether it be through alternatives. That is one point: yes to the objectives, but not in the form of mandatory blending.
A second question is that of how assessment is to be carried out, and Mrs Rothe has already mentioned this. What she and Mrs Ayuso again emphasised in Amendments Nos 68 and 69 has been incorporated into many individual amendments by the Committee on Industry, External Trade, Research and Energy. Even before the market share of biofuels has exceeded 2%, we want to have a report on the measures' impact by 2006; in other words, we want a clear eco-balance sheet, we want a clear balance sheet covering CO2 and the alternatives. Prior to any binding increase to the 5.75% that is sought after and is in any case approaching the limit of the surfaces in the European Union according to current models, we want a balance sheet and then a report from the Commission every other year. If any agreement can be achieved by means of this package, then the proposal is a good one and we are making progress. If the Commission is able to agree to this, a broad majority will be the result.
Exemption from duty is a much more difficult matter. My experience in this House since 1994 tells me that, on fiscal issues, the Member States persist in adopting a self-centred approach, and that any agreement on uniformity in the taxation of energy is still a long way off. A directive on the subject has been in existence since 1992, and six Member States have implemented it. In my country, last Friday, the upper house of the German parliament decided in favour of full exemption from taxes, which is a very far-reaching thing, but one that is not on the agenda in other Member States. I therefore have little hope that the Council's second directive, on which Parliament can only be consulted, will pass into law in the foreseeable future.
Madam President, it has to be said that biofuels have immense inherent potential for innovation, with all its positive side-effects, but let us not deceive ourselves about the great initial costs that there will also be to cope with. 'Biojuice', in itself, has a pleasant ring to it because it somehow appeals to our ecological conscience, but lauding 'biojuice' to the heavens as a means of reducing greenhouse gas emissions is a bit exaggerated. In that respect, we have to keep our feet on the ground. A product which promises net improvements of 45% at most obliges us to put more support measures in place in other areas. The same goes for fiscal incentives.
Even if the same potential and the same financial resources as are envisaged in this area were to be invested in thermal insulation for example, energy requirements could be reduced by three times as much. From a purely ecological point of view, then, the appropriateness of biofuels is at least up for discussion, but we cannot deny that this product has a future. Innovation is inherent in it.
Yet, when looking into the future, we also have to take into account the fact that this provides a way ahead especially for the candidate countries, with large areas of agricultural land. However, it is in this sector that policy is moving in the direction of maximising production, and probably doing so with the aid of genetic manipulation. Do we want that as well? If we do, then OK. In addition, there is still doubt about the cost-benefit ratio from the consumer's point of view. I hope that is something we will be able to resolve. If, for example, the price of crude oil drops on world markets, the cost of producing petroleum will also be down, and producers of the agricultural raw materials may, or indeed will, require additional subsidies. This is not a time for euphoria, but the proposed compromises between the groups certainly give us a chance.
Madam President, my heartfelt thanks go to my colleague, Mrs Ayuso González, for the work she has done in drawing up this report. The directive will be important for the sector's industry and will point the way to developments in the years to come.
The most crucial issue, and the one that is discussed in several amendments, concerns how binding the percentages are to be - are they to be obligatory or just target values? Our aims and targets must be such that they lead towards the long-term use of biofuels with low emissions. Transport is a major source of carbon dioxide emissions, and we are highly dependent on imports of traditional petroleum-based fuels. This dependence on imported oil will increase in the future, and we must free ourselves from this dependence in any way that is at all possible.
However, at this stage I do not support binding targets with regard to percentages. A voluntary scheme is often the most viable solution. There are always dangers associated with coercion. Many Member States are sparsely populated and in thinly populated regions often the only way of getting around is by car. We cannot force people who live in sparsely populated regions to use biofuels if this means significantly increased fuel costs.
If we want to set targets to promote the use of biofuels we must also be prepared to introduce tax concessions in connection with them. Tax relief could be granted for biofuels to guarantee their competitiveness, as the Commission has stated in its separate proposal for a directive. Biofuels will not be competitive, compared to traditional fuels, without separate tax concessions. I do not believe, however, that the Council of Ministers, especially the Ministers for Finance, will be very pleased with this idea. I would therefore like to show moderation in this matter of tax relief.
We should leave the matter of increasing the market share of biofuels for a later appraisal. Let us first see how well the new products are received by the market and consumers and what other effects biofuels and bio-components have. The undisputedly positive impact of biofuels on employment in the EU countries must not be overlooked in the study. Neither should this directive mean expensive agricultural aid for certain Member States. We will have to look carefully at how the availability of raw material develops in the different Member States. The Commission's proposal to increase the percentage annually must at this stage be omitted from the directive.
Mr President, as is only right, Parliament is largely united on this issue. No doubt, any problems are on the Council's side, and I only hope that we do not have a repeat of what happened many years ago when Mrs Scrivener, who was a Commissioner at the time, submitted a similar package and the Council ended up rejecting it. I hope there will be a better outcome this time.
A number of speakers have rightly pointed out that there are cheaper ways of making CO2 avoidable, and there can hardly be any dispute about that. On the other hand, biofuels have a range of advantages to offer that should not be underestimated. As we produce biofuels, so our energy dependence will diminish. I believe that the burden they will lift from agricultural policy is an argument that will carry particular weight in consequence of the addition of the countries of Eastern Europe to the enlarged EU. I speak as someone who has had a certain amount to do with technology when I say, thirdly, that I believe it will give technology a certain boost, in that new processes and techniques will be developed, and businesses can rest secure in the knowledge that they will be supported throughout the years that they are working on biofuels, as is only right and proper.
I want, though, to draw attention to two things that this directive will certainly bring in its wake, and which - as I have already said in committee - will not be to everyone's liking. The biofuels directive will of course increase biologists' desire to create more efficient renewable raw materials with a low environmental impact, and step up their efforts at doing so. That should not be forgotten. We will also have to import biofuels, which means that Europe will become a new market for countries such as Brazil, Argentina and the USA, and we should be careful not just to create a market for others, but also a market for ourselves.
Mr President, we all recognise the need to cut greenhouse gases and we all want to see policies on cleaner fuels. The question is how we can achieve these objectives. In my opinion, the Commission's proposals on promoting the use of biofuels for transport are not necessarily the best way of achieving those objectives.
Firstly, by restricting the scope of the directive to biofuels, we could hinder rather than help achieve our overall environmental objectives. We need a broader-based strategy to cover all renewable and carbon-beneficial fuels. We need to cut carbon emissions quickly and as cheaply as possible.
Secondly, mandatory targets in the first instance are too restrictive. Member States need to be encouraged to negotiate targets in line with their own particular circumstances and the environmental performance of fuels suitable to their geographical areas. We should also bear in mind that many high-energy biofuels may be better used in heat and power production rather than transport - another reason for allowing Member States to develop their own biofuel strategy.
In any case, if we do get agreement on reduced rates of fuel duty for biofuels, that would make mandatory targets less necessary. So I agree with the compromise position which has been outlined this evening, which calls for indicative targets with the Commission able, at a later date, to introduce mandatory targets if we feel progress is not being made.
I would warn colleagues about some of the remarks that have been made about security of supply. I endorse what Mr Linkohr has just said. We may well end up needing to import many of these biofuels. Brazil and the United States have competitive advantages - lower land values and certainly a better climate. Therefore, we could end up being protective of our biofuel industry and replacing one form of agricultural policy with another one. That is the last thing we want to achieve because, in many areas, I suspect this is an agricultural policy not an industrial policy, and, of course, we must not underestimate the importance of genetic modification in meeting the biofuels targets that we require.
Mr President, will European farmers move into the same league as the oil sheikhs of Kuwait, producing fuels in the same way with the same profit margins? I do not believe the latter will be the case, but I am very grateful to our Commissioner, Mrs de Palacio, for the fact that she has nevertheless dared to table a proposal in order to examine whether we can promote the production of biofuels, and particularly their use.
In actual fact, we have come full circle. As we have seen in the past, as our draught horses on the fields were replaced by machines, so we will witness, if it were up to me, European farmers using tractors and machinery that mainly run on biofuels, which happen to be produced on the farm. If we can achieve this, then we will have made a huge step forward.
I am pleased that my amendments to reduce the rate of excise duty to zero, or at least offer this opportunity, and not only a 50% reduction, have been adopted in the Committee on Economic and Monetary Affairs. I would like to ask the Commissioner whether it is indeed true that the Finance Ministers have also said that a total excise exemption for biofuels might well be possible.
Another point is the use of rapeseed and cold-pressed rapeseed oil. There are, of course, suggestions that these raw materials might be imported, but it seems to me that if we want to become less dependent on the import of fuels in particular, then we must expressly include the clause that total excise exemption is only granted for the production of biofuels in the European Union. This seems to be quite essential, in my view, also for the European countryside, and offers us good prospects for a new, hi-tech rural development policy.
What could be finer than to expand the second pillar for the production and cultivation of biofuels of rapeseed but also other raw materials, precisely for fuels? I would welcome it with open arms if the Commission were to work out further applications on this score and, especially, if it were to impose further obligations on the Member States in order to meet this objective.
That would include those Member States that have a very poor score in this area. And I would add that my country, among others, does not score very well at all in this matter. I have high expectations of our current Commissioner, Mrs de Palacio, and hope that she has an opportunity to enforce these objectives more forcefully on the Member States.
Mr President, ladies and gentlemen, I would like to start by not only thanking the rapporteur for her dedicated work, but also the Vice-President of the Commission for this ambitious proposal. I would like to express my gratitude to you, Commissioner, for having proposed binding targets, as I believe this directive to be of less value without them. It is true that we cannot expect too much of the directive. It will not resolve the whole climate problem for us, nor will it sort out all the difficulties we have with energy, but it has contributions to make to the security of energy supply and to climate protection, and it can open up new sources of income for agriculture.
Now for the misgivings, which are as follows. One is that intensive farming will be promoted. Yes, of course there is such a thing as intensive farming, but there is also extensive farming, and I have never come across a refinery producing conventional fuels on an extensive basis. That is always about intensive and localised pollution of the environment. Mention has been made of the life cycle of biofuels and the pollution of the environment involved in their manufacture. Who is calculating the life cycle of conventional fuels? We must also take other factors into consideration, such as the transport from the oil-producing regions to Europe, and possible calamities such as that which happened to the tanker Erika. If the Erika had been carrying biodiesel, the environment would have been unscathed. Those who enumerate the drawbacks of biofuels should also mention those of conventional fuels.
I believe in technology, and I believe in innovation. If we create a clear framework for them, biofuels in Europe will be a great deal more efficient, more cost-effective and also much more environmentally friendly. All we have to do is give them that framework. I therefore ask the House to support Amendments Nos 25 and 33 in particular, which give pride of place to eco-efficiency and make it a criterion in the directive. How I vote on Thursday, and whether or not I agree to a compromise with the Council, will be determined by whether amendments unanimously adopted in committee, such as Nos 25 and 33, are actually taken on board. If they are not, then I cannot vote for a compromise at First Reading stage.
Mr President, Commissioner, ladies and gentlemen, 'ecological' and 'biological' are the buzzwords of the moment, and they are often hollow ones. It is surely not enough simply to prefix the word 'fuel' with 'bio' and thus create a biofuel that is 100% biological. On this I am in agreement with the criticisms voiced by Members of this House. What, though does 'biological' mean? For me, it means an all-embracing eco-balance sheet, one that covers cultivation and production, as well as the output of gases. I would therefore ask you to evaluate normal fuels in the same way, without succumbing to the temptation to apply double standards.
Any eco-balance sheet must, in my opinion, include an economic evaluation of biofuels, which must be compared with conventional ones. Here we have the chance to build up a market of our own in the European Union, which would mean an increase in EU jobs in production and processing. But a market of our own also means independence - that we would no longer be dependent on global markets and affected by world economic crises. This Europe of ours will never achieve complete independence in the field of fuels; our consumption is too high for that. But we can at least make a start on operating and securing our fuel market ourselves in the future. As has often been mentioned, the cultivation of renewable raw materials could be an additional - and welcome - source of income for agriculture in the European Union. Good use would be made of land that had been set aside, which would be a source of important and new produce.
Let me conclude by noting that every new market needs to be supported politically, financially, and - very importantly - with ideas, if it is to establish itself on a long-term basis. It is my contention that at least 50% of wind farms would not have been built without subsidies, and heaven knows that not all of them function efficiently. Let us do all we can to get the reports through; I ask Members to support them.
Mr President, firstly, I would very much like to congratulate Mrs Ayuso on the excellent work she has done.
As you know, the aim of this directive in terms of taxes is to establish a Community framework which allows Member States to apply a differentiated tax system which favours biofuels. In terms of the content of its directive, the European Commission is proposing a series of measures which, on the whole, are balanced and well-structured.
However, I believe that we should allow each Member State the greatest possible freedom to set the level of reduction of special taxes, that is, to promote this type of fuel and not to establish a minimum level of tax. I believe that each country of the European Union is going to try over the next few years to achieve the reduction in CO2 emissions we have set for 2020 within the framework of the Kyoto Protocol and, according to their circumstances, some will put more emphasis on the use of biofuels and others on wind power, etc. For this reason, I believe it is essential to make this directive more flexible.
Furthermore, it goes without saying that each Member State is sovereign when it comes to deciding the extent to which in their particular case it pays to lose income via special taxes if that leads to a reduction in CO2 emissions. In the same way, I fear that this will be the only way to move this proposal forward within the Council, where, as you know, there is a great divide on this issue.
With regard to the policy on interinstitutional information and transparency, in general, I am very much in favour - particularly on issues relating to the environment, with regard to which there is great sensitivity, which seems doubly important - of our all being informed punctually of the development of the various programmes.
Mr President, Commissioner, I am taking the floor once again on behalf of my fellow Member, Mr Dominique Souchet, who was the other draftsman in the Committee on Agriculture and Rural Development and who worked on the fiscal aspects.
I shall not return to the political argument but, as you know, market forces dictate that, for two major reasons, biofuels cannot currently be developed spontaneously in the European Union.
The first reason is that the price of fossil fuels does not include external costs generated, firstly, by the use of a non-renewable resource - namely, oil - and secondly, by very high greenhouse gas emissions.
The second reason is that oil companies benefit from the advantage of having a century's worth of industrial experience, which has enabled them to optimise industrial costs on an enormous scale.
It is therefore perfectly legitimate for Member States to use differentiated taxation - a formula which we believe to be much fairer than considering cuts in excise duty - taxation that would encourage the competitiveness of fuels of plant origin, which are renewable and do not contribute to the greenhouse effect.
It would therefore be a matter of transforming excise duty on car fuels into a type of eco-tax that would be higher for fossil fuels than for renewable fuels due to the punitive external costs of fossil fuels.
The Commission's tax proposal should help to enable the European Union to meet the objective set out in the Green Paper on the security of energy supply, namely of achieving 20% use of substitute fuels in road transport by the year 2020.
The amendments adopted in the Committee on Agriculture seek to make this Directive more effective, by emphasising that the by-products of biofuels produced in the European Union provide materials that are rich in plant protein which can be used in animal feed; by abolishing the totally arbitrary limit of 50% of the tax differential; by abolishing the time limit of 31 December 2010, since the external costs in the oil sector are permanent; by applying complete tax exemption to fuels used in biofuel production, which is already the case in the manufacture of oil products; by pointing out that cuts in excise duty can only apply to biofuels produced in the European Union, otherwise the European Union would not benefit from either reduced greenhouse gas emissions or from protein fodder crops that are produced as a by-product.
Mr President, ladies and gentlemen, we have on the agenda today two important proposals on issues that are sensitive for the European Union. The promotion of biofuels contributes to the security of supply, and is one of the few possible means available to us in the transport sector. Furthermore, the introduction of biofuels is also one of the few possibilities we have for reducing our dependency on oil and reducing CO2 emissions in this sector. We must also remember that rural development is another perspective which is being strengthened with a view to enlargement. In this context, Mr President, I am going to comment on the two proposals.
I will speak firstly about the proposal on the promotion of biofuels for transport, the rapporteur for which is Mrs Ayuso, whom I would like to congratulate very warmly on the tremendous work she has done. The fact that five committees have participated in the examination of this proposed directive clearly demonstrates the intrinsically multifunctional nature of biofuels.
The situation in terms of the issue we are debating is as follows: the Council has repeatedly discussed these initiatives, both in the Energy Council and in the Ecofin Council. The reality is that the most important problem, as Mrs Ayuso has pointed out, is the issue of whether the targets are to be indicative or, alternatively, obligatory.
In view of the position of the majority of Member States and of the need - which I believe to be essential - to implement a stable system within a stable framework, essentially from a fiscal point of view, to promote the use of biofuels, the Commission could accept a solution similar to that proposed by the directive on electricity from renewable sources being applied to biofuels. Therefore there would be a review clause which would allow the Commission to propose the reintroduction of mandatory targets in the event that the States of the Union do not manage to comply reasonably with the proposed indicative targets.
There are now two amendments, No 68 and No 69, which have been signed by various rapporteurs and shadow rapporteurs, which, on behalf of the Commission, I can accept, because they could clearly bring the positions of Parliament and of the Council closer together. I would also like to say that I am pleased to accept all the amendments which prioritise the environmental factors in the case of biofuels. Some of you have said that there are not so many of them. I would like to say to you that a minimum saving of 45% in terms of CO2 emissions - and for certain biofuels this is much greater, around 80%, and in some cases event higher - seems to me essential.
I am shortly going to present you with a new proposal to provide a clear framework for the combined production of heat and electricity, that is to say, co-generation, and I would like to point out that we are talking about global improvements in the efficiency of the whole system of 5 or 10% and that the most efficient systems barely achieve a 10% improvement. I would therefore point out that an improvement of 45%, for example, in relation to CO2 emissions, is an element that must be taken into account.
With regard to the environmental aspects, I would like to say that there are certain amendments which we cannot however accept, such as Amendments Nos 1, 5, 6, 25 - someone mentioned this one earlier; but I am sorry, we cannot accept it - 37, 41, 44, 60 and 66, because they would imply an additional burden which we cannot take on or because they would extend this proposal too far.
The Commission is aware that energy consumption in the transport sector is a complex issue. Fundamental improvements in this sector will not result from just one measure. We have presented the proposal on biofuels together with a communication on alternative fuels. The target is 20% of alternative fuels, in general, which covers a much broader scope and, in this regard, I can accept all the amendments which take this approach.
However, we believe that the amendments which include other fossil fuels in the provisions of this directive do not fall within its scope and we cannot therefore accept Amendments Nos 9, 13, 29 and 30 (in part). Neither can we accept certain amendments which, for example, exclude the use of biofuels in fleets of captive vehicles or which remove content from the proposal, which are Amendments Nos 11, 17, 27, 33, 40, 48, 50, 51, 52, 56, 62, 63, 64, 65, 66 and part of 19. We need to take a decision on energy supply in transport, we cannot delay any further beginning our work to reduce our dependency on oil. Promotion campaigns and declarations of good intentions are useful but they are not sufficient to change the energy situation in Europe. Our proposal to promote biofuels will open a new market for renewable energy technologies and requires your strategic decision in order to take advantage of its potential.
Furthermore, with regard to the amendment of Directive 98/70/EC, which relates to the characteristics of fuels, and in order to take account of the problem of volatility in the warmer countries - in the countries of the South of the European Union - we are trying to ensure that, in the context of the discussion which is currently taking place at second reading in this Parliament and the modification which is currently being worked on, there is some room for it. In any event, it is clear that this is a problem which has to be confronted, because otherwise, in the countries of the south, there would be certain months of the year in which the use of certain biofuels, specifically ethane, would be simply impossible.
Today we have the opportunity to agree on a legislative provision which, on some aspects, is less ambitious than the Commission's original proposal, but which I believe is realistic and which allows us to make progress, provided that - and this brings me to the second proposal - the Council also accepts our proposal on exemption from special taxes for biofuels.
In fact, according to the news reaching us from the Council this issue has also been discussed. It appears that this time the Ministers for Economic and Financial Affairs are prepared to make a real effort to provide significant impetus for the use of biofuels.
I would also like to express my gratitude for the rapporteur's work and insist that the news I have from the Council moves in the right direction and this will therefore allow us to approve the package, the two measures, with targets that are not mandatory, but merely indicative. I believe that this would be a step forward in terms of promoting the use of biofuels.
With regard to this proposal, the Commission can accept several of the amendments. However, it cannot accept Amendments Nos 2, 4, 6, 8, 9, 10, 13, 14, 15, 17, 18, 19, 20, 23, 24 and 25, because they attempt to impose obligations on the Member States or because they are already covered by the legislation in force, or simply because they are superfluous or inappropriate in the context of this proposal.
Ladies and gentlemen, Parliament's support for the two proposals with the rewordings and amendments suggested - specifically Amendments Nos 68 and 69 - would represent genuine progress and would speed up the increase in the use of biofuels in the transport sector.
I hope that tomorrow an agreement will be reached that allows for approval at first reading, which would mean that this initiative could be implemented as soon as possible.
Thank you, Mrs de Palacio.
The joint debate is closed.
The vote on the Mayol i Raynal report will take place tomorrow at 12.30 p.m. and the vote on the Ayuso González report will take place on Thursday.
The next item is the debate on the report (A5-0196/2002) by Mr Rübig, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission report to the European Parliament and the Council: Operation of the Euratom Safeguards Office 1999-2000 COM(2001) 436 - C5-0535/2001 - 2001/2214(COS))
Mr President, Commissioner, ladies and gentlemen, 11 September is still on everyone's lips, and we know that nuclear material has to be handled with very great care. That is why we have a Euratom Safeguards Office (ESO) to work very intensively on ensuring that the quantity of such material available is properly checked and monitored, and to work to ensure that such materials are used only for peaceful purposes.
Moreover, the agreements entered into by the European Union and its individual Member States must be adhered to, and we should take care that, in future, nuclear materials are subject to even more scrutiny than at present. We are all aware of the bomb threats in America, where terrorist groups have, threatened, among other things, to detonate such material in exposed places. With this in mind, it is now of all times that we should be making it our concern that these materials are secured in future. Our basic assumption is that our primary interest is in protecting the public. Indeed the Euratom treaty states that the health of the public and of the workforce is to be protected from the dangers of ionising radiation, and the Commission is entitled to implement appropriate measures for this purpose.
I believe that now is the time for common European safety standards for nuclear power stations and for the transport nuclear material to be established. I would like very warmly to thank Commissioner de Palacio for committing the Commission to becoming active in this area and to producing standards. I think Parliament has already called for that in the Schwaiger Report on the accession of new states, which called for a code of nuclear safety even before the new Member States join. This report has already been adopted by Parliament. I also assume that it will, tomorrow, adopt the call for the public to be protected.
The European Court of Auditors has, of course, already called for safety standards, and Parliament also has its right to propose legislation, and, according to the Euratom treaty, can submit appropriate proposals on matters with regard to which it believes that a Community act is necessary. Parliament's opinion is that a Community act is very definitely required on these issues. The EU possesses at present no uniform safety standards, and if we were to make it known today that this or that nuclear power station appeared to be dangerous, we actually have no legal status on the basis of which such assertions could be confirmed or refuted. That is why, even before these countries join us, safeguards are of such particular importance to us.
We do not believe that finance should prove an insuperable obstacle. It is safeguards that are of particular importance for us. In this area as in others, we will have high expectations of the new ten countries that want to join the EU, and we ought also to consider role the ESO might play in future. We are therefore of the opinion that we should have two directives; one on the transport of nuclear materials and a second on the auditing, certification and supervision of nuclear safety. It might also be possible to develop the ESO into an independent authority with the capacity to actually supervise and co-ordinate these activities itself. That would be a splendid opportunity for the European Union to lay down definite Europe-wide conditions for the future.
My final point is that Parliament takes the view that this issue should also be discussed in the Convention, which should, on these matters, contribute new plans and ideas for the future and initiate reflection on how we may, in future, take effective action in this area.
Mr President, safety is of central importance in all activities, but it is absolutely crucial when it comes to activities involving nuclear material. There must be no room for human error. Nor must there be the possibility of sabotage or of plant or nuclear material being exposed to acts of terrorism. It is therefore gratifying that the Euratom report indicates increased safety and greater awareness of the risks. The committee has been very united in placing more focus upon safety and upon measures to bring home the importance of safety issues to all those engaged in work involving nuclear materials. I would particularly draw attention to staff training issues, increased safety in the area of transport and the increased risk of acts of terrorism with which we have all been living since 11 September 2001.
Nuclear power is a much debated and very controversial form of energy. We have experienced a number of serious accidents and quite a lot of incidents that could have ended very badly if staff and safety systems had not been up to the mark. Safety issues are therefore absolutely crucial in any handling of nuclear material and must never be neglected. Public anxiety about nuclear power, nuclear material and matters associated with these must always be taken with the greatest seriousness.
Mr President, of firsts there is no end. There are not even any visitors to welcome here today. There was similar silence yesterday in Yokohama, from where I have just returned. What we are doing here today does not require 70 000 spectators. But zero remains zero and gives clear expression to the fact that we have failed to give Parliament even the minimum of information. That there are only three Members in their seats to hear this debate shows how Parliament itself values this report. If the Rules of Procedure were reformed and people knew what we are doing here - and above all what we are failing to do here - then this place would be full to overflowing. The question is for how long we will be reforming ourselves and how quickly we are going about it, and is that the topic for debate? It is indeed the topic for debate, Mr President, for Euratom is doing the very same that we are doing here in this Parliament in which we hide ourselves away, where we do so much to ensure that nobody hears us doing it. It is subject to no proper democratic control, and, whilst the context of course makes fundamental criticism difficult, some aspects of Mr Rübig's report are definitely praiseworthy.
By that I mean item 16, item 17 and most of all item 13, because there at least the attempt is made, albeit in typical fashion, to put a finger on the spots that have just been described. Item 13 makes it very clear that Euratom functions undemocratically, without either transparency or accountability. Unless one knows Parliamentary practices and perhaps also certain usages in debate behind closed doors, it is very difficult to track the thinking behind items 1, 2 and 3. If we have so much material unaccounted for, how can we, on that basis, say that the job is done well, very well, because none of it has come to light?
If we carry on in this fashion, then not only will our work continue to be undermined, but so will what perhaps makes sense of the use of nuclear energy, and that brings me to my ceterum censeo. Mr President, there is no democracy without transparency!
Mr President, I do understand what Mr Martin has just said about the lack of public awareness and the importance or otherwise of the sittings in this Parliament for the citizens out there in the various States of the Union. Especially because - in my opinion - we are working on and talking about an issue of great importance to the citizens, which should in principle be of interest to them and which I believe does interest them.
For this reason, Mr President, ladies and gentlemen, I should like first of all to thank the Members who have spoken and, especially, Mr Rübig for his initiative of preparing this report.
I am particularly grateful because we are talking about the first report on Euratom's safeguards operation to be presented by the Commission in the last eight years. This was the reaction that had been hoped for in response to the will to provide information and transparency expressed by the Commission in the exercise of the responsibilities conferred on us by the Euratom Treaty.
The majority of requests and suggestions expressed in the motion for a resolution submitted to the vote in this Parliament coincide 100% with the desires and concerns that I myself have expressed to you on various occasions. Last week, the Commission approved my initiative to regroup under a sole management the responsibilities of the Commission in the field of nuclear safety in the broadest sense of the word. This is my response to one of the fundamental concerns of this Parliament: coherence in these key areas of the nuclear sector must be increased.
Without going into the details of the motion for a resolution tabled by Mr Rübig, I wish to refer to two very specific issues:
Firstly, I should like to tell you that a new report on the operation of the Euratom Safeguards Office will be made available to you in the next few weeks.
Secondly, with regard to competences in the field of nuclear safety in the broadest sense, I believe it is crucial that the exercise of Community competence can rely on the technical expertise of the national authorities and can be undertaken in a coordinated and harmonious way and in conjunction with them. This observation, which is true today, will be even more so when enlargement takes place.
I should, therefore, like to say to Mr Rübig and to the other speakers that I hope to be able, in the coming months, to present to Council and to this Parliament a package of initiatives specifically on nuclear safety, which will respond to the concern that you have expressed, i.e. the need for there to be common safety standards in installations in the European Union, standards which constitute a Community acquis, with mandatory compliance on the part not only of the fifteen current members of the Union, but also of the candidate countries, which will in time themselves be member States of the Union. These standards must also, consequently, provide guarantees to all citizens that things are done in the right way and with the highest levels of safety, which is what the European Union requires.
You are all aware of my position on nuclear energy. This is a controversial issue but, clearly, taking account of the new problems relating to climate change and other issues, in my opinion - I have said so repeatedly - it is an absolutely crucial one. This is something that is absolutely necessary and the nuclear option must be kept open in the European Union. This can also be deduced from the conclusions of the Green Paper recently approved by the Commission.
The corollary of this observation on the new circumstances, however, is the need to guarantee the utmost transparency and efficacy of the appropriate safety standards in all installations in the European Union. This is what we will be working on, and we will continue doing so in the international sphere, in the Vienna Agency, to improve even further the required standards throughout the world in this type of installation.
Mrs Doyle and Mrs Ahern entered the Chamber once the Commissioner had already begun speaking. I am sure that they had problems getting here. Without setting any precedents, as they have asked for the floor, I shall give it to them so that they may speak very briefly.
Mr President, we are certainly in the same boat so to speak. Having left my house at 7 a.m. this morning I expected to be in Strasbourg at 4 p.m. However, we were subject to a 4-hour flight delay and were taken to Düsseldorf on route. I will not bore you with the details, but we finally arrived here.
It has been very interesting listening to the Commissioner. Safeguards of nuclear materials are extremely important within and outside the European Union. Security of nuclear materials in the EU has been an increasingly important issue since 11 September. Unlike the Commissioner, I believe that the best way to safeguard nuclear materials is to stop production of them and a particular issue is the reprocessing of nuclear materials. We know that there are ground-to-air missiles at Cap de la Hague, and the defences of Sellafield remain a secret. It cannot be right, after 11 September, to continue to stockpile and increase the stockpile of hundreds of tonnes of plutonium.
Mr President, I meant no disrespect to you or to Mr Rübig, who has produced an excellent report, or to the Commissioner, by being late, but, as my colleague has explained, it was completely outside my control. Unfortunately it is another incident in the ongoing saga of accessing Strasbourg.
I am glad that a clear distinction has now been made between nuclear safeguards and nuclear safety and security. I would like to see the Safeguards Office getting all the resources it needs to continue to do its job to the fullest extent possible, particularly with accession countries coming in.
I welcome very much Commissioner Palacio's indication on 23 April, and again here today, of her intent to submit a nuclear package, which I hope we can see this autumn. This will deal with the whole area of nuclear safety and security. Could I also ask her as a matter of form to include in that package the need for proper consultation and communication between neighbouring States within the European Union, including the accession States, so that concerns can be discussed in a proper way, in a proper consultative forum.
Lord Inglewood of BNFL recently indicated that he would certainly take on board the concerns I expressed to him on this subject, in the same way that the concerns of the Austrians in relation to Temelin have been structured by the Commission. I would like that template to be used throughout the EU as part of the package of nuclear safety and security measures, so that there is a proper procedure and a proper forum to discuss real and perceived fears. I accept that maybe not all the fears are real, but even the perceived fears need to be dealt with before they get out of hand and become too politicised.
If we have such a forum as of right, with the proper expertise there to listen to both sides, it will go a long way towards helping everyone to live in peace on this very vexed issue. I come from a State that is non-nuclear and against electricity being generated from nuclear power. I respect the rights of other Member States, but they must respect our right and listen to our concerns and act on them. We look to you, Commissioner, to put such a structure in place, so that a forum of this kind could perhaps be included in the promised nuclear package, which I welcome very much. I thank my colleague, Mr Rübig, for an excellent report.
If you have anything to add, Commissioner, you may do so.
You have heard the honourable Members and the Minutes state that they arrived late for reasons beyond their control, due in this case, to delayed flights, something which I am sure the Commissioner and the European Parliament will bear in mind.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
The next item is the debate on the report (A5-0222/2002) by Mr Vander Taelen, on behalf of the Committee on Culture, Youth, Education, the Media and Sport on the Commission communication on certain legal aspects relating to cinematographic and other audiovisual works (COM(2001) 534 - C5-0078/2002 - 2002/2035(COS))
Mr President, ladies and gentlemen, it is with some emotion that I am taking the floor today, although I had naturally hoped for a better turnout. It is indeed the last time that I will be delivering a speech in this Parliament, because, as of 1 September, I will be heading the foundation concerned with granting funding in order to improve Flemish cinema. And this is ultimately the object of the work I have been doing here for these three years. This is also what the European Commission is trying to do, namely what I will be trying to do in Flanders and also at European level.
Needless to say, the Commission communication on which my report is based proved to be a very positive step in the right direction. The main merit of the communication - and I make reference to this in my report - is precisely that things will at last become more transparent, mainly in the legal field, and that an attempt has been made to inject some clarity into the ambiguities surrounding what was, and was not, acceptable in the area of state support to the audiovisual sector. We can only applaud this.
However, if we view the communication from a different angle, then it is regrettable that the European Commission seems always to be weighed down by a lack of ambition where audiovisual policy is concerned. A great deal of importance is being attached to compliance with the competitive rules. As if the audiovisual sector in Europe were facing competition. It is extremely remarkable that Europe should invest so much time looking at the situations in the different Member States, while these Member States are being completely crushed by a competitor who is not, however, an EU Member, fortunately. I am talking about the United States, whose film production accounts for 80% to 85% of the cinema visits in most European countries. This is naturally a staggering statistic. In the light of such a disastrous situation, one can only hope that the European Commission will finally succeed in taking a realistic initiative which is of a standard that befits the European Union. After all, it is not set in stone that Europe should lag behind the American film industry.
It is clear, however - and the European Parliament has referred to this in previous reports - that the Member States are having to contend with various handicaps. It is therefore high time that the European Commission showed not only that it is aware of this, which is obviously the case, but also that it is also willing to commit funding.
It remains a crying shame - and the example has been given so many times that it has become a little stale - it remains so illustrative that Europe spends 10 times more on support measures for the tobacco industry than on the media programme. You are better off being an olive grower than a filmmaker in Europe. In this respect, Europe has a clear-cut, outspoken policy. However, in the case of one of the most ambitious sectors is involved where the prospects are most appealing, also in terms of employment, Europe fails to produce the goods. No, I am exaggerating, Europe is present but in an extremely modest way.
As my final appeal in the European Parliament, I would urge the European Parliament to continue to press the European Commission and the Member States hard so that maybe one day, a real European policy will be adopted which will be able to give the European citizens what they are entitled to, namely their own high-quality audiovisual industry.
Mr President, ladies and gentlemen, I would like to start with warm thanks to Mr Vander Taelen for this report, but also for the commitment he has demonstrated in his Parliamentary work. He is a true advocate for European film. Even if he is lost to Parliament, he will be our gain as a partner among the experts. I think we will continue to work very well together.
I am, though, also grateful to the Commission for the report it has submitted, which gives us the opportunity to draw up an interim balance sheet. After a good three years' work by Parliament and the Commission, where do we stand? In my view, this interim balance sheet shows one thing, namely that the European film industry is strong when we work together - Parliament, Commission, and Council, laborious though that sometimes is, with the professionals.
The balance sheet for the past three years proves that we have achieved important things. Let me address just three of them. Firstly, the proportion of films other than of national European origin shown in European Union cinemas has increased by 21% over the past year. That means that our media programme has made a quite substantial contribution to achieving this important objective.
Secondly, thanks to the initiative by Commissioner Reding and Parliament, the European Investment Bank has launched a fund to make available for audio-visual works urgently needed risk capital which totals EUR 400 million in this year alone. This is an important step in the right direction.
Thirdly, the Commission has examined competition law with reference to the promotion of films by Member States and acknowledged that all of them do so in a legitimate way, so we have gained a good deal more security for European film. We cannot, however, rest on these laurels. This report highlights the most pressing problems that we have to deal with - and at EU level - over the coming years. We must also deal with them through initiatives on the part of the Member States. It is for that that I appeal to the Council, which insists on subsidiarity.
I have listed only three points. We need to move over to qualified majority voting to have an efficient working basis under Article 151 of the Treaties. We need pilot projects for our digital heritage, and subsidy law needs to have proper provisions for the future of European film.
Mr President, Commissioner, ladies and gentlemen, following our appeal for a improved distribution of European film, we are now turning to the legal aspects we could employ to promote it. Mr Vander Taelen has again acquitted himself outstandingly of his task of commenting on the Commission communication, for which I thank him warmly.
In the Netherlands, we stimulate investments in film production by means of fiscal measures for the limited partnerships that invest in film production. I welcome this mainly because the exemption clause for culture of Article 87(3) of the Treaty establishing the European Community allows for this. Yet, this is not sufficient.
I should like to make two points. The EIB and the EIF can make an important financial contribution, especially where European film production is concerned, that involves production measures from different Member States. I would call into question whether we should go so far as to involve the EIB in the purchase of digital projection equipment for cinemas, as proposed by Mr Vander Taelen. My group fears that this would open the floodgates to arbitrariness and competitive distortion.
Secondly, I should like to remind you that as long as we do not know what the public want, we cannot adopt a targeted promotion policy for the European film. It is therefore essential for research to be done into the motives of the film-going public regarding their film choices. In addition, it is of crucial importance for young people to be involved in European film too. Cinematographic training and e-learning are the appropriate ways of familiarising them with our film production and of teaching them to appreciate these.
The exciting initiative to set up a pan-European children's channel in order to broadcast the better European children's films on a Europe-wide scale receives my warm consideration, and it is an excellent instrument to achieve this. In this way, the European citizen is made aware of our extremely diverse European culture from a very young age, as it is expressed, inter alia, in the European film, and we need to duly commit to this.
Dear Luckas, we shall miss you and we shall miss your work to promote the circulation of films in Europe. I would like to thank you for everything that you have done over the last three years and to echo the comments made by the previous speakers.
I shall just make a few comments on the circulation of films. Not only will the review of the Television without Frontiers Directive not take place, but what is more, at the same time, other parties are proposing to set up a television channel in Europe for broadcasting films. I would like to know the Commission's thoughts on the initiative taken - amongst others - by Belgium in setting up this channel. Once again, I am wondering how to define concepts such as the 'European work'.
We were promised that this would be discussed together with the review of the Television without Frontiers Directive. The debate will not take place since the directive is not being reviewed. The question remains, however. Given that there are so many audiovisual broadcasting channels, there is also the problem of frontiers for audiovisual works. Is a television show a piece of audiovisual work and how is it circulated? Is it broadcast on a European cinema television channel? I feel that all these questions are sufficiently important to merit an answer from us. Basically, the question I ask time and time again is that regarding the cultural content of audiovisual and cinematographic industrial production. How will we protect the cultural content?
I have a second question to put to the Commission. I believe that the Commission is open to the idea of creating an international instrument that works in parallel with the WTO and is dedicated to cultural issues. We know that a group of experts from France and Quebec carried out a feasibility study on this instrument. Things are therefore taking on a slightly more concrete form. This is a subject that closely concerns us, as Members of the European Parliament, and I would like to open up the debate on this. I think that Mrs Reding and Mr Lamy have, on several occasions, boldly echoed this proposal. I would therefore like, in the interests of cultural heritage, some clarification on this point.
Mr President, I too regret the fact that Mr Vander Taelen will be leaving us. He has always produced fine, high-quality work with a completely democratic approach. He enjoys cooperating and always works within the consensus. I am genuinely sorry that he will be leaving.
I must congratulate the Commission on this attempt to make some changes to the laws on the distribution of European cinematographic works and I welcome some aspects of the communication, to which I shall refer shortly.
Nevertheless, I am deeply concerned that, yet again, we are seeing some fundamental timidity and I believe that this is due to the fact that the viewing platform, in other words, the place from which we are looking at the cinema and the audiovisual image and where we hope to find competitiveness, is not the right one.
For example, I believe that the relationship between culture and industry is not clear-cut. We still see culture as something different, as a world apart, which is subject to subsidiarity, but can we say that digital cinema is only culture? The protection and support measures are still small measures, of limited ambition, despite the fact that many things have been achieved, due in part to Parliament and to Mr Hieronymi: for example, the considerable involvement of the ICB. This is not enough, however. One aspect of this timidity is the way in which the digital world is being dealt with; borders are being dismantled, we are being left without any and projection rooms are being all but eliminated. This is, therefore, a qualitative leap that requires changes in our policies and radical new approaches.
I think that the idea that the solution for the digital world could be to support the development of research and the sixth framework programme is appropriate for dealing with an issue that will develop not in four years but in twenty-seven. Joining the digital world means revolutionising our technological system in most cases, providing Europe with a base that will make it stronger and concerning ourselves as soon as possible with the issue of post-production. I believe that we have not yet done so because there is a fear of establishing a relationship between culture and industry, because if we entered the world of the industry we would have to enter the world of competition and we still believe that culture must have barriers. The problem, however, is that we are too late.
On the other hand, and in light of this call to speak in modern and contemporary terms and with an understanding of the technological revolution that is going to revolutionise the cultural scene, I should also like to say that the daring and the courageousness of calling outright for the conservation of our audiovisual heritage seem most appropriate. I think that this is a very relevant and courageous move and I welcome it. Furthermore, we must produce a database. It makes perfect sense to acknowledge digital copyright and together to address the possibility of producing a law or a measure that we can all agree on. I still believe, however, that the problems between the world of industry and that of the image cannot be resolved through subsidiarity.
Mr President, the arguments being expounded are not contradictory; they are informed by a spirit of pluralism and I trust that Mr Lamy, who is here in the House, will see them as such. We all love the cinema, which has had the best possible advocate in the European Parliament in the person of Mr Vander Taelen. I hope we shall not lose touch and that we shall meet him regularly in his new position and continue to work together as well as we have in the past.
The cinema, the seventh and most recent addition to the arts, has always combined art and industry, quality and mass appeal and has educated entire generations of Europeans. However, we also know that, as things now stand, it is being suffocated by American blockbusters. So far, Parliament and the European Union have taken political decisions to support cinematographic and audiovisual works, but more needs to be done and the Vander Taelen report quite rightly proposes legislative and fiscal measures in this direction, as well as looking at research and archives. However, we are coming up to three crucial milestones: 2004, when decisions will be taken on state aid, 2005 for negotiations within the World Trade Organisation and an undetermined date, which keeps receding ever further into the future, for revising the Television without Frontiers directive. But before we reach these milestones, we need to explore every avenue and use all our political inventiveness to save European cinema and audiovisual works. Luckas Vander Taelen has done so and deserves our congratulations. We should not leave his initiative hanging in mid air and we therefore hope that the Commission will respond to it as specifically as possible.
Mr President, the Commission would like to thank Mr Vander Taelen for drafting this report and welcomes and supports the conclusions that have been drawn. We shall, of course, take into account the comments made and the requests that you have put together, all the more so since Mr Vander Taelen has reminded us that this report is, to an extent, the message that he is leaving us as his legacy.
The communication on the film industry indicates the importance that the Commission attaches to the film industry and, more broadly speaking, to the audiovisual sector as a whole, for the development of our policies. We are, for our part, fully aware of and pleased with the agreement between Parliament and the Commission on these subjects. In addition, this House has already shown how much attention it has paid to this sector with the previous own-initiative report, also drafted by Mr Vander Taelen, a report which dealt with achieving better circulation of European films in the internal market and the candidate countries.
First and foremost, the communication on the film industry clearly explains the Commission's positive and constructive approach towards national aid to the film industry. The audiovisual and film sector, which is specific due its dual - i.e. economic and cultural - nature, meaning that it is not left to the mercy of market forces alone, is also forced to continually adapt to constantly changing circumstances. The Commission has given its approval each time it has been notified by the Member States of state aids for supporting the national film industry. The national systems examined by the Commission are now fixed until 2004, which does not mean, however, that they would become illegal and that they would then have to be reviewed. This date simply means that, until then, the criteria that the Commission presented will not change and that, were they to change at a later date, then this would be due to new information that had come to light showing that such and such a problem had occurred.
As far as the other subjects mentioned in Mr Vander Taelen's report are concerned, I would particularly like to point out that the Commission will support digital film - and I am responding here to Mrs Gutiérrez-Cortinez's comments - and digitising of archives through various pilot projects included in the MEDIA plus programme. The other follow-up actions from the communication are currently being carried out.
With regard to the investigations into legal deposit procedures and registration schemes, groups of film industry experts will be convened this autumn and we shall commence the debate on the results of these investigations. Lastly, the studies which were announced in the communication have been started and the final reports should be available at the end of the year. And finally, I should like to point out to Mrs Fraisse that the work on the review of the Television without Frontiers Directive is underway. The first of three major studies has been published on the Commission's web site. The two others will be published at a later date. We shall adopt in committee the report on the directive's application between now and the end of the year.
Before I respond to two or three specific points, let us simply remember that the Commission's communication, on which the report we are discussing this evening is based, is merely a first stage. We shall continue to work together to achieve the common goal that each of you, without exception, has mentioned this evening which is the vitality, development and growth of a creative and diversified European audiovisual sector.
Turning to the two or three slightly more specific questions, Mrs Sanders ten-Holte spoke of European cinema heritage. I should like to take this opportunity to draw your attention to the CinEd@ys week which will take place between 15 and 24 November and which is designed to enable European citizens to discover some of the treasures of European film via the Internet and at their cinemas, thereby helping to make them more popular.
In response to Mrs Fraisse's question concerning the idea of a European cinema television channel, this project has been discussed in various quarters for some time now. We have already financed a study that was carried out in 1997, the results of which were not very conclusive. State broadcasters are still studying the dossier, but there are obviously still a number of problems, particularly to do with copyright and the interests of producers who, putting funding, profitability and audience issues aside, have put the brakes on this project for the time being.
As for the idea, Mrs Fraisse - and I will finish with this point - of an international instrument establishing the principles of cultural diversity and the associates objectives relating to international agreements, to be honest, this idea has been up in the air for some time now. In this respect, some interesting work was carried out at UNESCO, but this work has not yet attained a sufficient level, either in terms of quality, or detail, or in terms of countries that are participating or willing to take part in this project. In the meantime, therefore, we shall continue the debate at the World Trade Organisation on the aspects relating to international trade negotiations within the audiovisual sector. We shall continue, as before, to fulfil the mandate that we were given, and which is to protect cultural diversity in this area, as in others.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
The next item is the debate on the report (A5-0188/2002) by Mr Turchi, on behalf of the Committee on Budgets, on the amended proposal for a European Parliament and Council regulation on amending Council Regulation (EC) No 2236/95 laying down general rules for the granting of Community financial aid in the field of trans-European networks (COM(2002) 134 - C5-0130/2002 - 2001/0226(COD))
Mr President, the trans-European networks are one of the driving forces for the achievement of growth, competitiveness and employment within the European Union. The December 1994 European Council in Essen in gave a decisive political incentive to the TENs by adopting a list of fourteen priority projects. A number of financial instruments were set up by the Community and the European Investment Bank in order to achieve these objectives.
The main purpose of Community assistance for TENs is to help to surmount the financial obstacles which may arise when a project gets under way. In principle, Community assistance is currently restricted to 10% of overall costs, with the exception of Galileo, which can receive up to 20% of its funding from the Community. The rest of the expenditure is due to be co-financed through either local, regional or national budgets.
Regrettably, however, work is not advancing as rapidly as expected. Of the 14 'specific' projects approved at the Essen summit, only three have been completed. Six others should be finished by 2005. As to the remaining five projects, no clear indication has been given on their timetable. Where, then, do the problems lie? In the first place, the pace of investment has been too slow. The Commission estimates that if the rate of funding does not increase between now and 2010, there is a very strong likelihood that the network will not be fully completed, in particular the railway components. The longest delays are generally on cross-border projects since the Member States have given priority funding to the national sections of the trans-European network in their investment decisions.
These delays can mainly be attributed to the lack of an integrated approach to the planning, assessment and funding of cross-border infrastructures. Moreover, the Community's budgetary resources and legal instruments do not enable it to do anything on its own to speed up these cross-border projects since, under the Treaty, the national authorities are responsible for the implementation of a project on the territory of a Member State. The areas most seriously affected by the persistence of bottlenecks are the international corridors in which North-South trans-European traffic is highly concentrated, natural barriers such as the Alps and the Pyrenees, the outskirts of major conurbations and trading centres in which long-distance, regional and local traffic meet and are concentrated and a number of European Union borders, in particular those with the accession countries. The Commission therefore proposes to focus Community activities and projects on the reduction of bottlenecks.
During the past few years, the Commission has been able to maintain a relatively high level of implementation and, since early 2002, the backlog has started to decrease. The Commission has now presented a proposal to modify the general rules for granting Community financial aid in the field of TENs. As a result, Community support would be increased from 10% to 20% in order to have a leverage effect and to attract private investors in particular. This modification would be aimed at three categories of projects: cross-border rail projects crossing natural barriers such as the Alps and the Pyrenees, projects aimed at eliminating clearly identified bottlenecks at borders with the candidate countries, and the 12 priority energy projects. The first two categories fall within the scope of the trans-European transport network as established by Decision No 1692/96/EC. An additional amount of EUR 100 million in the period 2003-2006 would be assigned to the transport TENs budget line (B5-700) to complement support provided through ISPA. The TENs financial envelope set for the current financial perspective (2000-2006) would therefore have to be revised. Finally, the Commission proposes to reallocate EUR 50 million in favour of the cross-border projects within the current transport TENs envelope.
As to GALILEO, it will continue to receive 20% of its funding from the Community.
My comments? Amendments Nos 1, 3, 5 and 6 establish the general framework, restoring the balance of the Commission's proposal, which tended to emphasise the importance solely of projects involving the candidate countries. Amendment No 2 calls upon the Commission to prepare an evaluation on the Member States' responsibilities. Amendment No 4 introduces the possibility for Member States who wish to do so to have recourse to private capital and stresses that the economic and social added value of projects and their compatibility with the objective of sustainable mobility should also be assessed when selection takes place. Amendment No 7 states that the increase in the financial framework should be compatible with the financial perspective and not cause any restriction to be placed on other programmes. I therefore call upon the Commission to consult the budgetary authority again prior to the reallocation of funds within transport TENs. Amendment No 8 lays down the terms for the implementation of the proposal as regards the trans-European transport network, as established by Decision 1692/96 adopted on 23 July 1996. Amendment No 9 authorises the Commission to demand reimbursement of the sums awarded for projects not completed within the space of 10 years. Amendment No 10 deals with comitology and, lastly, Amendment No 11 concerns what is known as the 'sunset' clause.
I hope that, although this presentation has been brief due to time constraints, it has covered all the salient points, and I hope that we will succeed in completing the development of the TENs both for our own sakes and, above all, for the future of Europe.
Mr President, I should like to say at the outset that I totally agree with the rapporteur that the current backlog of funding is completely unacceptable and that urgent action is now required to salvage the situation.
In my opinion, drawn up on behalf of the Committee on Regional Policy, Transport and Tourism, I sought to give these regulations the necessary flexibility to make them viable in three areas: in terms of enlargement, effective competition, and accountability. With 2004 very much in mind, it is vital that we address the issues of slow response and delays to the implementation of the existing TENs projects. Until Member States understand and react to strategic transport needs as covered by the TENs programme and make the necessary financial commitment, we shall find ourselves in a constant round of review and argument as to the financial requirements in this regard.
On a personal note, I feel that the Commission proposal does not represent a level playing field approach since, by extending the increase of a possible 20% of project cost merely to certain modes, we are missing out on the chance for economic growth which is vital to the cohesion of an enlarged Union. I believe it is necessary to allow this increased amount of funding to be used to deal with the problems, wherever bottlenecks occur on the ground, regardless of transport mode, not according to the Commission theory of certain modes being better than others. However, most importantly, this funding must be effectively spent and transparently accountable and in this respect I warmly welcome the rapporteur's proposal for increased financial probity.
I would particularly like to commend to the House the rapporteur's emphasis on the N+2 principle and the management committee of representatives of Member States. If projects cannot be completed within a reasonable time-scale, then the Commission should have the right to demand repayment of any assistance given. Otherwise money will continue to be wasted or stagnate whilst Europe's transport networks suffer.
Mr President, ladies and gentlemen, the Commission recommended on 12 March 2002 that the energy networks should be included in this amendment to the Regulation. What lies behind this is the proposal to amend the guidelines on the trans-European energy networks, on which Mr Beysen is the rapporteur in the Industry Committee. The Commission is proposing an increase in the maximum rate from 10% to 20%. Investments are to ensure a high degree of security in energy supply, which is to be accomplished by an increase in investment, which is meant to resolve the many and varied problems occurring in the planning and realisation of infrastructure development.
The aim is to create a real internal market in energy, including those regions that are not at present included and covering strategies that have not yet been implemented. These include the candidate countries. The Committee agrees to the Regulation with, inter alia, a number of additions, which I will enumerate as follows. The investments envisaged should be made in projects that are necessary for the EU's economy and that are commercially profitable. Competition must not be distorted. The possibility of any increase in the Community funding allocated to energy networks in the Financial Perspective for 2002 to 2006 must be excluded, and the Commission is to produce a regular report for Parliament, detailing those projects whose completion can be expected to be speedy by reason of the increase from 10% to 20%.
I would like to thank the rapporteur most warmly for his ability to take on board the Industry Committee's proposals with only slight variations. I would like especially to thank Mr Beysen, Mr Mombaur and Mr Turmes, who put a great deal of dedication into completing the report, sometimes by their amendments and suggestions. I would also like to thank the bureau and, most especially, the Commission.
Mr President, ladies and gentlemen, in my opinion, the rapporteur, Mr Turchi, and the Committee on Budgets have done an excellent job, adapting the Commission's proposal to make it a better response to our main problem, which has been the excessive backlog. The innovations already mentioned by Mr Turchi such as the increase of cofinancing to 20% and the fixing of a deadline of 10 years within which projects must be completed should been seen in this light. I also feel it is significant that the Galileo project and the telecommunications and energy network projects have been included in the new regulation, and I welcome the emphasis placed on rail transport as the priority sector, not least with a view to sustainability.
However, despite the good work that has been carried out, the need remains for a more thorough revision of both the underlying objectives and the operating mechanisms of the entire complex 'networks' operation. Indeed, the trans-European networks are very closely linked to the revision of the cohesion policy and enlargement. We socialists call for a major debate on these three challenges, involving everybody and discussing the real purpose behind the networks, which is to reduce the imbalances within the Union and prevent further enlargement of the Union turning Europe into a huge engine - northern Europe - towing a heavy carriage - southern Europe - along behind it.
Mr President, we share the concerns about the major delays facing these projects, which have been claimed to be priority projects. In connection with some of the amendments adopted in committee, we welcome the granting of candidate countries the right to observe proceedings which concern them and their country. We also welcome the acceptance of the compromise solution of the Committee on Industry, External Trade, Research and Energy regarding energy products. Amendments were also accepted on including waterway projects and linking the allocation of funds to the reduction of traffic growth and air pollution.
We did, however, vote against the report in committee because of a number of outstanding concerns, which we will try to address tomorrow in a series of amendments and requests for split votes. These include the demand that in a new post-2006 financial framework more money should be allocated to TENs. We are not convinced that should be the case. We also have concerns about the inclusion of telecoms projects.
In connection with penalties or claw-back, our view is that the report should follow the text of the Bradbourn report on TENs and demand that if projects are not substantially complete after 15 years, they should be taken off the list.
Finally, I have a strong concern that the reference to the use of private capital could be claimed to be, or inferred to be, an obligation to use private capital. We will be asking for a split vote in order to isolate these words, to prevent such an inference.
The Trans-European Networks require a great deal of good will and commitment, as practice has clearly shown. Neither the investors nor the executive bodies can always be convinced of the importance of the TEN links. We should therefore find a solution to the problems related to funding and implementation.
In Essen, 14 priority (transport) projects were identified, only 3 of which have now been completed. It would be logical if the resources available were to be concentrated in the remaining 11 projects, giving them a shot in the arm and ensuring that they can be implemented with the necessary drive. Neither the present initiative, nor the review of Decision No 1692/96, contribute to this.
Additionally, a major review of the entire TEN dossier is scheduled to take place in 2004. That will be the appropriate time to make any changes to the list of projects or the funding conditions. Interim changes will only create chaos in the process and projects, which would not serve the investors, the implementing agents, or the users.
Mr President, Commissioner, I feel that the rapporteurs - Mr Turchi and the draftsman of the opinion - have done a good job of improving on the Commission's proposal. I feel that the goal of speeding up the implementation of the trans-European networks is essential, especially when we consider the European system's competitors, which, particularly in Asia, are much faster at implementing projects and infrastructure for countless reasons and are thus able to make the financial systems more competitive.
As I see it, the Turchi report makes major improvements to the Commission's text. I would like to mention two of them. Firstly, it emphasises that recourse to private capital is appropriate, if not necessary. I feel that the attempt to increase the Community contribution to 20% is like gambling on the effectiveness of these investments, and that laying down the undertaking to seek private capital means helping to encourage selection of projects which will yield financial benefits, which might not otherwise have been the case. Moreover, I feel that setting the deadline for implementation at 10 years is a sign of commitment to the objectives to be achieved through creating these networks and, above all, to the European taxpayers, who are ultimately footing the bill.
Mr President, as the rapporteur pointed out, the White Paper on European transport policy highlighted the considerable delays encountered in developing the trans-European transport networks, particularly for some of the more ambitious projects of the decade and more specifically with regard to the Alpine rail links, for example, the Brenner link or the Lyon-Turin route.
These projects, which fully meet the priorities of sustainable development, are some of the most complex, both from a technical point of view and in terms of their financing. Furthermore, as you have said, considerable delays were also experienced in improving or building infrastructures between the Union and candidate countries.
In the area of energy, the recent communication on energy infrastructures identified many missing links in electrical interconnections between Member States and the Barcelona European Council set a very ambitious target for cross-border interconnection capacity of at least 10% of the Union's production capacity to be achieved by 2005.
To support all these projects, which everyone agrees are necessary, the existing financial regulation for trans-European network enables us to co-finance competitive studies up to 50% and competitive work up to 10%. Under no circumstances can we exceed the latter ceiling. If we assess how the regulation has been applied, it is clear that the level of 50% for studies provide a real incentive whereas the limit of 10% is not sufficient to launch projects and attract private investors where this is possible.
In light of this, and in line with the White Paper on transport policy problems, and in response to requests made by the Gothenburg European Council with regard to increased financial support for rail projects, the proposal to revise the financial regulation that is before you today seeks to raise the maximum ceiling of Community financial support for trans-European networks to 20% for cross-border rail projects that cross natural barriers or for projects to eliminate bottlenecks in the rail network, as has already been possible with the current regulation for satellite radio-navigation projects such as Galileo.
This support of up to 20% will be applied to both cross-border infrastructures with the candidate countries in order to cope with the predicted increase of traffic between these countries and those of the Union. An additional EUR 100 million will also be granted to these projects, which include all types of transport, aiming, first and foremost, to improve the safety on the main transport routes and also to eliminate bottlenecks on these routes.
In the area of energy, the increased level of support will apply to 12 priority projects that the Commission identified in its recent communication on the energy infrastructures and whose financial profitability is not yet guaranteed.
Our aim is very clear therefore: to allow Community financial support to fulfil its role as a catalyst, including in the project development phase, and to make investments in cross-border transport and energy infrastructures more attractive to private funding.
Turning to the amendments and the report itself, the Commission would first of all like to thank Mr Turchi, as the report on which he worked upholds, even strengthen the scope of several aspects of our proposal. Of the amendments which were proposed, in other words, 15 amendments, the Commission must however reject Amendment No 2, as it affects our right of initiative; Amendment No 12, as this arises from a misinterpretation, and I will come back to this; Amendment No 14 which establishes restrictions that fall outside the scope of the regulation, and Amendment No 15, which considerably alters the nature of the Commission's proposal since it removes the chapter on energy.
There are other amendments that the Commission is able to accept in part, but in part only. These include Amendment No 3, the wording of which is confusing as the development phase of energy projects can already, under the current regime, benefit from funding of up to 50%; Amendment No 7, the second and third paragraphs of which we cannot accept, as they are being confused with the Structural Fund. This Fund is made up of multi-annual programmes, which is not the case for the budget of the trans-European networks, decisions on which are taken on an annual basis, thus the same comments also apply to Amendment No 12 which I mentioned earlier. Mr Turchi, you must not confuse trans-European networks with the regional development fund.
I have three comments to make regarding Amendment No 8. First of all, the Commission agrees to include projects to promote safety in the criteria eligible for the 20% rate in Article 5(3). However, the Commission does not agree to the reference to road and waterway intermodality. This definition is much too vague and it risks opening up possibilities of providing increased financial support, particularly for road projects, which are not Community priorities, contrary to the desire expressed in this debate also by Mr Bradbourn.
Lastly, I would draw your attention to the fact that the Commission proposal only relates to two sectors, transport and energy. As far as telecommunications is concerned, given the fundamental differences between the two sectors that I have just mentioned, the Commission is unable to accept the proposal to extend this increased level of funding to telecommunications at the current time.
I shall now turn to Amendment No 10. The Commission wholeheartedly supports the proposal to transform the trans-European financial committee into a consultative committee. However, we do not wish to keep the amendment which seeks to propose the presence, without voting rights, of a European Investment Bank representative and of representatives from the candidate countries as observers, as this would run counter to the process of decision-making by comitology to which we must all adhere.
As far as Amendment No 13 is concerned, as with Amendment No 8, the Commission is able to accept the part which seeks to promote safety, but not the rest of the amendment. Lastly, out of the 15 amendments, all those that I have not mentioned, namely Amendments Nos 1, 4, 5, 6, 9 and 11, the Commission is able to accept all these, with, where necessary, some changes to their wording, since they seek to strengthen the scope of our proposal and, in particular, I would like to stress that we share Parliament's concern with regard to the need, within the framework of the next financial perspectives, to obtain a budget that will fulfil the very high ambitions that we have all set for trans-European transport and energy networks.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.